Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 1 of 99




EXHIBIT A
Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 2 of 99
Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 3 of 99
FILED
3/27/2020 9:16 AM           Case   5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 4 of 99
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Annabelle Kung
                                                                   2020CI06275
                                                 CAUSE NO. _____________

             WG MONTERREY VENTURE LLC                          §     IN THE DISTRICT COURT OF
                                                               §
                     Plaintiff,                                §
                                                               §
             v.                                                §     BEXAR COUNTY, TEXAS
                                                               §
             DIG MONTEREY VILLAGE, LLC,                        §      166TH
             and DORNIN INVESTMENT GROUP,                      §
             LLC                                               §     _______ JUDICIAL DISTRICT

                     Defendants.


                                          PLAINTIFF’S ORIGINAL PETITION

                     Plaintiff WG Monterrey Venture LLC (“Plaintiff” or “Seller”) files this Original Petition

             complaining of Dornin Investment Group, LLC ( “Dornin” or “Purchaser”) and DIG Monterey

             Village, LLC (“DIG,”), and would respectfully show the Court the following:

                                                I.      NATURE OF ACTION

                     1.      This lawsuit arises from Purchaser’s failure and refusal to close on the sale of the

             multi-family property known as the Echelon at Monterrey Village. Purchaser was supposed to

             close on March 26, 2020, with time being of the essence. Because Purchaser failed to close, and

             Seller was ready, willing, and able to close, Seller is entitled to the Earnest Money provided by

             contract. Seller brings this suit for the Earnest Money, together with its costs and fees.

                                          II.        DISCOVERY CONTROL PLAN

                     2.      Plaintiff intends to conduct discovery under Level 2 pursuant to Rule 190 of the

             Texas Rules of Civil Procedure.

                                                        III.   PARTIES

                     3.      Plaintiff is a foreign limited liability company, organized under the laws of

             Delaware. Plaintiff owns the property in Texas that is the subject of this lawsuit.



             PLAINTIFF’S ORIGINAL PETITION – Page 1
            Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 5 of 99




       4.      Dornin and DIG are both limited liability companies, organized under the laws of

Delaware and doing business in the State of Texas. Dornin can be served with process by and

through the Texas Secretary of State. DIG can be served with process by and through DIG’s

registered agent, Lawyer's Aid Service, Inc., 505 West 15th Street, Austin, Texas 78701.

                             IV.     JURISDICTION AND VENUE

       5.      This Court has personal jurisdiction over Dornin and DIG because they have

purposefully availed themselves of the benefits and protections of this forum by doing business

in Texas, including by entering into an agreement for the purchase of property located in Texas.

They also contractually agreed to jurisdiction in Texas for any proceeding arising out of the

transaction that forms the basis of this lawsuit.

       6.      This Court has subject matter jurisdiction over this matter because the amount in

controversy is in excess of the minimum jurisdictional threshold for this Court.

       7.      Venue is proper in Bexar County, Texas because this suit involves real property

located in Bexar County. TEX. CIV. PRAC. & REM. CODE § 15.0111. Venue is also proper in

Bexar County, Texas because a substantial part of the events or omissions giving rise to this suit

have occurred in Bexar County. TEX. CIV. PRAC. & REM. CODE at § 15.002(a)(1).

                                           V.       FACTS

       A.      Seller and Purchaser Enter into the PSA and Purchaser Proceeds with Due
               Diligence.

       8.      Seller and Purchaser entered into the Purchase and Sale Agreement dated as of

January 6, 2020 (the “Original PSA”), concerning the sale of the Echelon at Monterrey Village

located in the City of San Antonio, Texas (the “Property”). The parties amended the Original

PSA with the “First Amendment to Purchase” dated as of January 27, 2020. The agreed upon

purchase price for the Property was $38,000,000.00.         Dornin entered into an Assignment



PLAINTIFF’S ORIGINAL PETITION – Page 2
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 6 of 99




Agreement with DIG on January 29, 2020, but remained jointly and severally liable under the

Original PSA, as amended by the First Amendment to Purchase.

       9.      Pursuant to Section 2.3 of the Original PSA, Purchaser deposited $500,000 in

Earnest Money with the escrow agent on or about January 8, 2020, and deposited another

$500,000 in Earnest Money with the escrow agent on or about February 12, 2020 (the “Earnest

Money”).

       10.     The First Amendment to Purchase established the Closing Date of the transaction

as March 11, 2020. The Purchaser, though, pursuant to Section 4 to the First Amendment to

Purchase had “the right upon written notice to Seller . . . to extend the Closing for one period of

fifteen (15) days upon depositing with the Title Insurer the sum of Two Hundred Fifty Thousand

and 00/100 Dollars . . .” (the “Extension Deposit”).

       11.     Pursuant to this right, Purchaser gave notice to Seller by letter dated March 3,

2020, that “Purchaser has elected to extend the Closing Date for a period of fifteen (15) days,

and accordingly, the Closing Date is . . . extended until March 26, 2020.” Purchaser further

informed Seller in the same letter it would deliver the Extension Deposit on March 11, 2020.

       12.     Despite this promise, Purchaser failed and refused to deliver the Extension

Deposit. Instead, Purchaser changed its position and contended that the Extension Deposit was

not due until the time of Closing. Although Seller disagreed with Purchaser’s position, it relied

on Purchaser and agreed to move forward to Closing, with the Extension Deposit to be paid at

Closing. As of the date of this Pleading, Purchaser had not delivered the Extension Deposit.

       13.     Section 4.3 of the Original PSA established that a Due Diligence Period would

take place ending on January 27, 2020. The parties agreed that, at any time during the Due

Diligence Period, and in fact “for any reason or for no reason whatsoever,” Purchaser had the




PLAINTIFF’S ORIGINAL PETITION – Page 3
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 7 of 99




right to terminate the PSA under Section 4.6 of the Original PSA. Seller and Purchaser together

extended this Due Diligence Period to February 10, 2020 in the First Amendment to Purchase.

       14.        During the Due Diligence Period, Seller provided Purchaser with a variety of

information about the Property, including recent rent rolls which reflected the rents due from

each tenant. During the Due Diligence Period, Purchaser had access to Seller’s rent rolls through

the “Yardi” software system. The system was accessible at an any point during this time, and in

fact Purchaser accessed it many times.

       B.         Purchaser Proceeds with the Transaction Following the Due Diligence Period
                  Despite the Hubert Lease.

       15.        The Property has over 200 tenants. At any given time, Seller is engaged in

attempts to enter into new leases or otherwise renew leases of existing tenants. The time

between execution of the Original PSA and the scheduled Closing was no different.

       16.        Under Section 7.2 of the Original PSA, the Purchaser and Seller agreed that “in

no event shall Seller alter, amend, modify, supplement or extend the term of any Lease or enter

into any new Lease upon terms other than as provided on Schedule 7.2 . . . without Purchaser’s

prior written consent.” Seller and Purchaser negotiated this language of Section 7.2 to avoid,

according to an email exchange between the parties on December 30, 2019, “a situation where

seller charges big upfront fees and gives units away for free leaving us stuck with year leases

way below market.” The same section of the Original PSA also emphasized that “Seller shall

continue to operate and lease the Property in the ordinary course of business and consistent with

past practice.”

       17.        Well before the Original PSA was executed, and in accordance with its ordinary

course of business and consistent with past practices, Seller made offers to existing tenants to




PLAINTIFF’S ORIGINAL PETITION – Page 4
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 8 of 99




renew their leases.     The aggregate renewal offers were more favorable than the amounts

otherwise provided in Schedule 7.2.

       18.       As part of its due diligence regarding the potential transaction, Purchaser

reviewed the leases to which Seller was a party. During the Due Diligence Period, on or about

February 5, 2020, Purchaser raised to Seller that the Renewal Lease of Kyle Hubert (the

“Hubert Lease”) was for $100 less a month than agreed upon in Schedule 7.2 to the Original

PSA. Seller explained that the offer was made prior to the Original PSA execution date of

January 6, 2020. The Hubert Lease was signed on January 21, 2020 and the renewal rate was

published on the Yardi system beginning on January 22, 2020. However, despite having access

to the system and clearly being aware of the renewal rate difference prior to the close of the Due

Diligence Period, Purchaser did not terminate the PSA pursuant to Section 4.6 during the Due

Diligence Period.

       19.       In fact, in a letter dated February 10, 2020, Purchaser informed Seller that

Purchaser was making the affirmative election to proceed with Closing under Section 4.6 of the

Original PSA.

       C.        Purchaser Fails to Close.

       20.       On March 18, 2020, Purchaser sent a letter to Seller stating that it did not intend

to close the transaction. Purchaser wrote it was “exercising its rights under Section 10.2 of the

PSA” to terminate the agreement because Seller’s renewal of “certain leases, including the

Hubert Lease” was “an event of default which is not subject to cure.” Under Section 10.2 of the

Original PSA, only if “default or failure is not cured [by Seller] within ten (10) business days

after delivery of written notice” was Purchaser entitled to remedy for the alleged default. This

10 day period had not expired when, on March 18, 2020, Purchaser alleged the supposed default

was uncurable.


PLAINTIFF’S ORIGINAL PETITION – Page 5
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 9 of 99




       21.      On March 20, 2020, Seller responded to this letter reminding Purchaser that it had

been made aware of the renewal of the Hubert Lease prior to extending the Closing Date, but

failed to raise the concern at that time. Seller also made an offer to cure the default Purchaser

alleged, despite there being no default or obligation to cure. Seller demanded that “Purchaser

close in accordance with the PSA.”

       22.      Seller has fully performed all of its duties and obligations under the Original PSA

and First Amendment to Purchase, and no Event of Default by Seller has occurred. Seller was

ready, willing, and able to close on the Closing Date. All requirements and conditions precedent

to Purchaser’s obligation to close under the Original PSA and First Amendment to Purchase have

been performed or have occurred.

     VI.       DECLARATORY RELIEF UNDER THE UNIFORM DECLARATORY
                                JUDGMENTS ACT

       23.      Seller re-alleges the preceding paragraphs as if fully set forth herein, and seeks a

declaratory judgment.

       24.      Purchaser did not close the sale in accordance with the terms of the Original PSA

and First Amendment to Purchase.

       25.      Pursuant to Chapter 37 of the Texas Civil Practice and Remedies Code, Seller

seeks a declaratory judgment that:

             a) No Event of Default by Seller has occurred;

             b) All requirements and conditions precedent to Seller’s right to exercise the Closing

                of the Sale under the Original PSA and First Amendment to Purchase have been

                performed or have occurred;

             c) Purchaser has failed to close on the sale;

             d) Seller is entitled to the $1 million in Earnest Money;



PLAINTIFF’S ORIGINAL PETITION – Page 6
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 10 of 99




             e) Seller is entitled to another $250,000 as the Extension Deposit due from

                Purchaser; and

             f) For reasonable and necessary costs and attorney’s fees as are equitable and just.

                        VII.     COUNT I – PROMISSORY ESTOPPEL

       26.      Seller re-alleges the preceding paragraphs as if fully set forth herein, and sues

Purchaser for promissory estoppel.

       27.      Purchaser promised Seller it would provide Seller with the Extension Deposit on

March 11, 2020. Specifically, Purchaser promised it would provide Seller with the deposit

amount in exchange for exercising its right to extend the Closing Date for 15 days past the

original Closing Date of March 11, 2020. The promise was made directly to Seller by Purchaser,

in the letter dated March 3, 2020.

       28.      Seller reasonably and substantially relied on the promise of Purchaser to its

detriment by allowing Purchaser to extend the Closing Date an extra 15 days. In addition, after

Purchaser failed and refused to deliver the Extension Deposit, contending that the Extension

Deposit was not due until Closing, Seller continued to rely on Purchaser’s promise and agreed to

move forward to Closing, with the Extension Deposit to be paid at Closing.

       29.      Seller’s reliance on Purchaser’s promise was foreseeable.

       30.      As Purchaser has now failed to Close, injustice can only be avoided by enforcing

Purchaser’s promise to pay the Extension Deposit.

                        VIII. COUNT II -- BREACH OF CONTRACT

       31.      Seller re-alleges the preceding paragraphs as if fully set forth herein, and in the

alternative sues Purchaser for breach of contract.




PLAINTIFF’S ORIGINAL PETITION – Page 7
               Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 11 of 99




         32.      The Original PSA and First Amendment to Purchase constitute a valid contractual

relationship between the Purchaser and Seller, under which Purchaser agreed to pay the purchase

price, or if Purchaser breached to pay the Earnest Money.

         33.      Purchaser breached its contractual obligation to Seller by failing to Close with

Seller on March 26, 2020.

         34.      Seller has fully performed all of its duties and obligations under the Original PSA

and First Amendment to Purchase. All requirements and conditions precedent to Seller’s right of

recovery of the Earnest Money owed under the Original PSA have been performed or have

occurred.

         35.      Seller has made demands on Purchaser to Close. As of the date of the filing of

this Original Petition, Purchaser has failed to Close. In addition, Purchaser has failed to remit

payment of the unpaid amounts owed to Seller.

         36.      As a direct and proximate result of Purchaser’s breach of the PSA, Seller has

sustained actual damages and is owed the Earnest Money. In addition to the Earnest Money,

Seller is also entitled to recover certain other amounts, including, but not limited to, the

Extension Deposit. The Extension Deposit was required to be paid under the Original PSA and

First Amendment to Purchase if Purchaser exercised its right to extend the Closing Date, which it

did. Under Sections 9.1 and 10.1 of the Original PSA, Seller is entitled to recover the Earnest

Money and Extension Deposit.

         37.      Seller is also entitled to recover pre-judgment and post-judgment interest as

provided by state law. The damages sought by Seller are within the jurisdictional limits of this

Court.




PLAINTIFF’S ORIGINAL PETITION – Page 8
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 12 of 99




       38.      As a result of Purchaser’s breach of the Original PSA and the First Amendment to

Purchase, Seller has had to retain the undersigned attorneys to collect the outstanding amounts

due and to represent it in this lawsuit. Pursuant to Chapter 38.001(8) of the Texas Civil Practice

and Remedies Code, Seller is entitled to recover from Purchaser its costs and reasonable

attorneys’ fees and expenses incurred in this lawsuit, including appeals, if any. Seller has

performed all requirements and conditions precedent to recovering attorneys’ fees.

                                 IX.     PRAYER FOR RELIEF

       WHEREFORE, Seller prays that Purchaser be cited to appear and answer herein and that

Seller has judgment against Purchaser for the following:

                (a)    Declaratory judgement as set out;

                (b)    Specific performance of Purchaser’s promise;

                (c)    In the alternative, actual damages in the form of Earnest Money, as a
                       result of Purchaser’s breach of the Original PSA and the First Amendment
                       to the Purchase, along with the Extension Deposit;

                (d)    post-judgment interest as provided by law from the date of judgment until
                       paid;

                (e)    pre-judgment interest as allowed by law;

                (f)    reasonable attorneys’ fees and expenses;

                (g)    all costs of court; and

                (h)    such further relief to which Seller may be justly entitled.




PLAINTIFF’S ORIGINAL PETITION – Page 9
         Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 13 of 99




Dated: March 27, 2020.

                                          Respectfully submitted,

                                          VINSON & ELKINS LLP


                                          /s/ Matthew Stammel
                                          Matthew R. Stammel
                                            State Bar No. 24010419
                                          Emalee H. LaFuze
                                            State Bar No. 24110897
                                          2001 Ross Avenue, Suite 3700
                                          Dallas, TX 75201-2975
                                          Telephone:     214.220.7700
                                          Facsimile:     214.220.7716
                                          E-mail:        mstammel@velaw.com
                                                         elafuze@velaw.com

                                          Attorneys for Plaintiff WG Monterrey Venture
                                          LLC




PLAINTIFF’S ORIGINAL PETITION – Page 10
              Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 14 of 99
                                                                                           Direct Phone: (972) 388-5165
                                                                                   Email: rshapiro@canterburylaw.com




                                                April 27, 2020



Via E-File

Honorable Mary Angie Garcia
Bexar County District Clerk
101 W. Nueva, Suite 217
San Antonio, Texas 78205-3411

        Re:      Cause No. 2020CI06275; WG Monterrey Venture, LLC v. DIG Monterey Village, LLC and
                 Dornin Investment Group, LLC; pending in the 166th Judicial District Court, Bexar County,
                 Texas

Dear Ms. Garcia:

        Please allow this letter to serve as a formal request for entry of an Agreed Order Granting
Substitution of Counsel in the above entitled and numbered cause of action. Please present the Agreed
Order to the Judge for consideration.

        Thank you for your assistance in this matter.

                                                            Respectfully yours,



                                                            Robert J. Shapiro

/bc
Attachment (e-filing)

cc:     All Counsel of Record (via E-Filing)




                            Canterbury Gooch Surratt Shapiro Stein Gaswirth & Jones, P.C.
                                  4851 LBJ Freeway, Suite 301  Dallas, Texas 75244
                   (972) 239-7493 Telephone  (972) 490-7739 Facsimile  www.canterburylaw.com
              Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 15 of 99



                                       CAUSE NO. 2020CI06275

WG MONTERREY VENTURE, LLC                                §         IN THE DISTRICT COURT
                                                         §
        Plaintiff                                        §
                                                         §
        vs.                                              §
                                                         §         166th JUDIDCIAL DISTRICT
DIG MONTEREY VILLAGE, LLC and                            §
DORNIN INVESTMENT GROUP, LLC                             §
                                                         §
        Defendants                                       §         BEXAR COUNTY, TEXAS

                    AGREED ORDER GRANTING SUBSTITUTION OF COUNSEL

        On this day came on to be heard the Motion of Matthew R. Stammel, Emalee H. LaFuze, and the

law firm of Vinson & Elkins, LLP for the substitution of Robert J. Shapiro and the law firm of Canterbury,

Gooch, Surratt, Shapiro, Stein & Jones, P.C. as counsel for Plaintiff WG Monterrey Venture, LLC. Counsel

for Defendants has agreed to the Substitution of Counsel.

        The Court finds that Robert J. Shapiro has certified that he has been retained by Plaintiff WG

Monterrey Venture, LLC in this case and that the Motion should be granted. It is therefore,

        ORDERED by the Court that Robert J. Shapiro and the law firm of Canterbury, Gooch, Surratt,

Shapiro, Stein & Jones, P.C. shall be substituted as counsel of record for Plaintiff WG Monterrey Venture,

LLC.

        SIGNED _______________________, 2020.



                                                 _____________________________________________
                                                 JUDGE PRESIDING




                                                    1
          Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 16 of 99



AGREED:


/s/ Matthew Stammel
Matthew R. Stammel, State Bar No. 24010419
mstammel@velaw.com
Emalee H. LaFuze, State Bar No. 24110897
elafuze@velaw.com
VINSON & ELKINS, LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Telephone: 214.220.7700
Facsimile: 214.220.7716


/s/ Robert J. Shapiro
Robert J. Shapiro, State Bar No. 18111075
rshapiro@canterburylaw.com
CANTERBURY, GOOCH, SURRATT, SHAPIRO,
STEIN, GASWIRTH & JONES, PC
4851 LBJ Freeway, Suite 301
Dallas, Texas 75244
Telephone: 972.239.7493
Facsimile: 972.490.7739



/s/ Matthew J. Swantner
Matthew J. Swantner, State Bar No. 24066169
mswantner@jw.com
Jackson Walker, LLP
112 East Pecan Street, Suite 2400
San Antonio, Texas 78205




                                              2
FILED
4/27/2020 12:00 AM          Case   5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 17 of 99
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Michael Yanas


                                                  CAUSE NO. 2020-CI-06275

             WG MONTERREY VENTURE LLC                         §      IN THE DISTRICT COURT OF

                              Plaintiff,                      §

                       vs.                                    §      BEXAR COUNTY, TEXAS

             DIG MONTERREY VILLAGE, LLC and                   §

             DORNIN INVESTMENT GROUP, LLC                     §      166TH JUDICIAL DISTRICT

                              Defendants.                     §

                             DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM

             TO THE HONORABLE JUDGE OF SAID COURT:

                       Now come DIG Monterrey Village, LLC and Dornin Investment Group, LLC, Defendants

             in the above numbered and styled cause (collectively, “Defendant” or “Purchaser”), and file this

             their Original Answer and Counterclaim for breach of contract, fraudulent inducement, promissory

             fraud, and failure of conditions precedent against Seller, WG Monterrey Venture, LLC (“WG,” or

             “Seller”), and in support thereof respectfully show the following to the Court:

                                             I.      SUMMARY OF DISPUTE

                       1.     This is a fraud and breach of contract lawsuit involving a Purchase and Sale

             Agreement dated January 6, 2020 (the “Purchase Agreement”) for the sale of the Echelon at

             Monterrey Village Apartments in San Antonio, Texas (the “Apartments”). Defendant, Dornin

             Investment Group, LLC, was the Purchaser, and Plaintiff, WG Monterrey Venture LLC, was the

             Seller.

                       2.     Before executing the Purchase Agreement, Seller provided Purchaser with

             information regarding the Apartments including a rent roll describing then current occupancy rates,

             rental rates, and Seller’s determination of market rental rates for new leases and lease renewals.

             Notably, a copy of the December 31, 2019 rent roll for the Apartments containing Seller’s

             representation of market rental rates was attached to the Purchase Agreement as Exhibit C.
            Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 18 of 99




       3.      Because the purchase price for the Apartments was based on the market rental rates

for new leases and lease renewals represented by Seller, Purchaser negotiated a schedule of

minimum rental rates (the “Minimum Rental Rates”), which was attached as Schedule 7.2 to the

Purchase Agreement, with Seller, which Minimum Rental Rates were the absolute floor rental

rates for new leases or lease renewals to be effected by Seller prior to the close of escrow.

       4.      Based on Seller’s representations (which Purchaser later learned to be untrue) and

Seller’s agreement not to enter into any new lease or renew any existing Lease for a rental rate

below the Minimum Rental Rates, Purchaser entered into the Purchase Agreement, opened escrow

with a $500,000 earnest money deposit, and began a costly and time-consuming due diligence

process.

       5.      On January 27, 2020, based on the representations made by Seller to Purchaser to

that point (which Purchaser later learned to be untrue), the parties entered into the First

Amendment to the Purchase Agreement, which, among other things, served to waive all of

Purchaser’s conditions to close other than a pending tax issue with the county. The First

Amendment extended the Due Diligence Period to February 10, 2020 as it related only to the tax

issue. Because the Seller had successfully resolved the pending tax issue on or about February 10,

2020, Purchaser made the second earnest money deposit of $500,000.

       6.      On or about February 4, 2020, after the parties executed the First Amendment on
January 27, 2020 (pursuant to which Purchaser waived all conditions to close other than the

aforementioned tax issue), Purchaser learned that Seller had sent out renewal notices to several

tenants for the renewal of such tenants’ leases at rental rates below the Minimum Rental Rates

prior to entering into the Purchase Agreement (despite Seller’s representation that the schedule of

Minimum Rental Rates was based on Seller’s currently offered rates) and that Seller had in fact

entered into a lease renewals with a tenant named Hubert on January 22, 2020 (i.e. five days prior

to January 27, 2020) for a rental rate below the Minimum Rental Rates in clear violation of Section

7.2 of the Purchase Agreement (the “Hubert Lease” and together with each of the other leases


                                                 2
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
            Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 19 of 99




entered into by Seller in violation of the terms of the Purchase Agreement, the “Offending

Leases”). It should be noted that Seller had also received two additional Offending Leases signed

by the applicable tenants, which were not disclosed to Purchaser until on or about February 18,

2020. In light of Seller’s decision to withhold such material information from Purchaser while

inducing Purchaser to execute the Purchase Agreement and then the First Amendment affirm that

Seller had no intention of honoring the terms of the Purchase Agreement at the time it was

executed.

       7.      At no time prior to the execution of the Purchase Agreement did Seller disclose to

Purchaser the existence of the renewal notices for the Offending Leases. And, at no time prior to

Purchaser waiving its conditions to close “for any reason or no reason whatsoever” did Seller

disclose to Purchaser that Seller had received/executed the Offending Leases. Rather, Seller hid

this critical information to induce Purchaser to execute the Purchase Agreement and then waive

its conditions to close pursuant to the First Amendment.

       8.      Had Purchaser known of the existence of the renewal offers for the Offending

Leases, it would have never entered into the Purchase Agreement (or the First Amendment) in the

first instance. And, had Purchaser known that the market rental rates were actually decreasing

despite Seller’s representations otherwise, Purchaser would never have agreed to purchase the

Apartments. Seller’s intentional misrepresentation of the market rental rates, its unilateral
decision to enter into the Offending Leases (notwithstanding the clear prohibition against doing so

in Section 7.2 of the Purchase Agreement), and its decision to conceal this material information to

Purchaser, were fraudulent in nature and constituted events of default under the Purchase

Agreement. Again, Seller fraudulently induced Purchaser to enter in to the Purchase Agreement

based on fraud, deceit and false representations and thereafter fraudulently induced Purchaser to

enter into the First Amendment by failing to disclose that it had entered into the Offending Leases

at rental rates below the Minimum Rental Rates in violation of Section 7.2 of the Purchase

Agreement.


                                                3
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 20 of 99




       9.       Based on Seller’s fraud, its numerous breaches, and the multiple failures of

conditions precedent to Purchaser’s obligations under the Purchase Agreement, Purchaser sent

Seller a Notice of Default and demand for the return of its $1,000,000 in Earnest Money on March

18, 2020. Despite Seller’s multiple breaches of the Purchase Agreement, its fraudulent conduct,

and the multiple failures of the conditions precedent to Purchaser’s obligations, Seller has refused

to return the Earnest Money, which necessitated this Lawsuit.

                                    II.     GENERAL DENIAL

       10.      Purchaser generally denies the allegations in Plaintiff’s Original Petition.

                                     III.    VERIFIED PLEA

       11.      Purchaser denies Seller’s allegation that all conditions precedent have been

performed or have occurred. The specifics of this Verified Plea are described in the Causes of

Action section below and are incorporated herein by reference.

                              IV.         AFFIRMATIVE DEFENSES

       12.      Fraud and Fraudulent Inducement, Deceit and Misrepresentation by Seller.

Purchaser is not obligated to perform under the Purchase Agreement and is therefore not liable to

Seller because Seller fraudulently induced Purchaser to enter into the Purchase Agreement and

First Amendment based on Seller’s fraud, deceit, and misrepresentation. The specifics of this

Affirmative Defense are described in the Causes of Action section below and are incorporated
herein by reference.

       13.      Equitable Estoppel. Purchaser is not obligated to perform under the Purchase

Agreement and is therefore not liable to Seller because Seller is equitably estopped from pursuing

its claims. Seller’s claims arise from a real estate transaction in which Seller falsely represented

to Purchaser that the occupancy rates, current rental rates, and anticipated market rental rates of

the subject Apartments were better than they what they actually were. Further, Seller’s claims

arise from a transaction in which Seller concealed that it had offered lease renewals with rental

rents less than the Minimum Rental Rates agreed upon with Purchaser. These concealed facts


                                                  4
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 21 of 99




were material to the transaction because Purchaser would not have executed the Purchase

Agreement had it known that market rents on the Apartments were declining or that Seller had

offered to renew leases at rental rates below the agreed upon Minimum Rental Rates. Seller

intended for Purchaser to act upon Seller’s intentional misrepresentations and without knowledge

of these concealed facts. Seller knew or had the means of knowing the real facts. Yet Purchaser

neither knew nor had the means of knowing the real facts. Purchaser substantially, reasonably,

and detrimentally relied on Seller’s misrepresentations and concealment.

       14.      Failure of Consideration. Purchaser is not obligated to perform under the Purchase

Agreement and is therefore not liable to Seller because Seller failed to perform its material

obligations under the Purchase Agreement.        The specifics of this Affirmative Defense are

described in the Causes of Action section below and are incorporated herein by reference.

       15.      Unclean Hands.     Purchaser is not obligated to perform under the Purchase

Agreement and is therefore not liable to Seller because of Seller’s wrongdoing for which Seller is

attempting to benefit. The specifics of this Affirmative Defense are described in the Causes of

Action section below and are incorporated herein by reference.

       16.      Purchaser is not obligated to perform under the Purchase Agreement and is

therefore not liable to Seller based on any other avoidance or affirmative defense that discovery

may yield.
                                  V.      COUNTERCLAIMS

A.     FACTS

       17.      As explained above, Purchaser - Dornin Investment Group, LLC, and Seller - WG

Monterrey Venture LLC, entered into the Purchase Agreement for the purpose of Purchaser

purchasing the Apartments from Seller. A true and correct copy of the Purchase Agreement is

attached hereto as Exhibit “A.”

       18.      Seller’s parent company, The Garrett Companies LLC, describes itself as “full

service Multifamily Development, Construction, and Management team based in Greenwood,


                                                5
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
                Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 22 of 99




Indiana . . . [whose] team of professionals work in unison to entitle, develop, build, and manage

multifamily apartment projects across the country.”

          19.      Purchaser is a California-based “real estate investment firm that invests in

commercial and residential real estate in partnership with a broad base of institutional and private

investors.” After execution of the Purchase Agreement, Dornin Investment Group, LLC assigned

the contract to its wholly owned subsidiary - DIG Monterrey Village, LLC, with the consent of

Seller.

          20.      On June 13, 2016, Seller obtained a $24,548,989 loan from BOK Financial for the

construction of the Apartments. Leasing began in the fall of 2017, and the Apartments were

completed in 2018. Importantly, Seller’s loan from BOK Financial matured on June 10, 2019 –

seven (7) months prior to Seller and Purchaser entering into the Purchase Agreement.

          21.      Purchaser is informed and believes, and, on that basis alleges, that BOK Financial

was forbearing on its enforcing of Seller’s defaulted loan, but had expressly required Seller (its

borrower) to find a buyer for the Apartments, and have that buyer remove contingencies, no later

than January 31, 2020, in order for it to continue to forbear. To that end, Seller retained Berkadia

Proprietary Holding LLC (“Berkadia”) as its broker to sell the Apartments so that Seller could

repay the BOK Financial loan. Furthermore, Purchaser is informed and believes, and, on that basis

alleges, that at some time during the summer of 2019, Seller entered into an agreement to sell the
Apartments with a buyer introduced to it by Berkadia, which such agreement was terminated some

time prior to Berkadia introducing the Apartments to Purchaser.

          22.      In the fall of 2019, Berkadia contacted Purchaser and introduced the Apartments to

Purchaser as an “off-market deal.” By this time, Seller being significantly past due on the

$24,548,989 BOK Financial construction loan and with the prior purchase agreement having been

terminated, Seller desperately needed to sell the Apartments to pay off the loan.

          23.      As discussions between the parties continued and before executing the Purchase

Agreement, Seller provided two rent rolls (detailed spreadsheets with lease term, rent information,


                                                   6
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 23 of 99




and Seller’s representation of what the “market rent” is for all of the units within the Apartments)

to Purchaser — one for November 2019 and one for December 2019. Seller also provided

Purchaser with a 12-month income statement for the period from December 2018 through

November 2019. Based on this information, it appeared that rental income at the Apartments was

stable and expected to increase over time.

       24.      Also before executing the Purchase Agreement, Purchaser’s counsel notified Seller

of its concerns that Seller would lease units during the Due Diligence Period, for less than the

market rates represented by Seller in the rent rolls. Purchaser’s concern was due to the fact that

the $38 million purchase price for the Property was based on Seller’s representations of market

rental rates for new leases and lease renewal. In an email dated December 30, 2019, Seller’s

General Counsel — Kyle McClammer — responded to Purchaser’s concern by proposing a

schedule of rents (which schedule was added to the Purchase Agreement as Schedule 7.2) to define

the absolute floor rental rates that Seller could agree to in new leases and lease renewals.

According to Mr. McClammer, Seller was comfortable “utilizing [Schedule 7.2] to define the floor

for market rents” because the rental rates in Schedule 7.2 were “based on [Seller’s] currently

offered [rental] rates and concessions” [emphasis added] - despite the fact that Seller had already

offered lease renewals for significantly less. . In other emails relating to this same issue, Mr.

McClammer proposed that Purchaser provide “an updated rent roll [to Purchaser] just before
expiration of the Due Diligence Period — that way, the [Purchaser’s] team can review what new

leases/lease amendments have been signed and the associated rental rates, and the [Purchaser] can

decide whether to continue [with the purchase] based on that information.” These proposals were

accepted by Purchaser and incorporated into the Purchase Agreement as Section 7.2 and Schedule

7.2.

       25.      In relevant part, Section 7.2 states “in no event shall Seller alter, amend, modify,

supplement or extend the term of any Lease or enter into any new Lease upon terms other than as

provided on Schedule 7.2 (attached hereto) without Purchaser’s prior written consent.”


                                                 7
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 24 of 99




Importantly, the negotiated Minimum Rental Rates in Schedule 7.2 were purposely lower than the

market rents represented by Seller in the rent roll attached to the Purchase Agreement so that there

would be no issue with Seller being able to comply with its obligation in Section 7.2 of the

Purchase Agreement.

       26.      After concluding negotiations of the Purchase Agreement, on or about January 6,

2020, the parties signed the Purchase Agreement and Seller provided Purchaser with a rent roll

updated through that date. Seller’s production of the rent roll was in apparent compliance with

Section 4.1(b) of the Purchase Agreement, which required Seller to provide Purchaser with a recent

rent roll within three (3) business days after the Effective Date of the Purchase Agreement.

Thereafter, Purchaser complied with all of its obligations under the Purchase Agreement and

deposited $500,000 in Earnest Money with Fidelity National Title Company on January 8, 2020

(and an additional $500,000 in Earnest Money was deposited with Fidelity National Title

Company on February 12, 2020 to bring the total Earnest Money deposit to $1,000,000).

       27.      On January 27, 2020, the parties signed a First Amendment to Purchase Agreement

(the “First Amendment”), a true and correct copy of which is attached as Exhibit “B.” In the First

Amendment, Purchaser waived its right to terminate the Purchase Agreement for any reason other

than the aforementioned limited tax issue.

       28.      Despite Seller’s prior production of the January 6 rent roll, Seller failed to comply
with Section 7.2, which required Seller to provide Purchaser with an updated rent roll reflecting

current lease activity at least twenty-four (24) hours before the expiration of the Due Diligence

Period. It should also be noted that Seller also failed to disclose the fact that it had entered into

the Hubert Lease on January 22, 2020 (in violation of Section 7.2) until February 4, 2020 or that

it was in possession of the other signed Offending Leases until on or about February 18, 2020 – in

each case, after Seller had induced Purchaser to waive its right to terminate the Purchase

Agreement “for any reason or for no reason whatsoever” pursuant to the First Amendment.




                                                  8
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 25 of 99




       29.      Notably, had Seller delivered the rent roll as required under Section 7.2 revealing a

significant change in the financial performance of the Apartments from December 2019 to January

2020, or had Seller’s disclosed that it had entered into the Hubert Lease or of the existence of the

other signed Offending Leases, Purchaser would not have entered into the First Amendment, but

would have instead promptly terminated the Purchase Agreement.

       30.      Although the First Amendment extended the “Due Diligence Period” to February

10, 2020, Purchaser could no longer terminate the Purchase Agreement “for any reason or for no

reason whatsoever.” Instead, Purchaser’s right to terminate the Purchase Agreement was limited

to Seller’s failure to satisfy certain tax obligations. Because Seller’s actions and omissions

discussed in this lawsuit do not relate to the tax matters, only the initial Due Diligence Period (i.e.

the period ending on January 27, 2020) is relevant to this lawsuit.

       31.      By email dated February 4, 2020 (eight days following Purchaser’s wavier of its

right to terminate the Purchase Agreement “for any reason or for no reason whatsoever”), Seller

disclosed the Hubert Leases to Purchaser for the first time. The next day, Purchaser responded to

Seller’s disclosure of the Offending Leases by notifying Seller that it had violated Section 7.2 of

the Purchase Agreement by entering into lease renewals with monthly rents below the Minimum

Rental Rates in Schedule 7.2 without Purchaser’s consent (and without disclosure to Purchaser).

On February 18, 2020, the parties had a call to discuss operations at the Apartments and lease
renewals. On that call and over email correspondence occurring over the next three days,

Purchaser learned to its dismay that Seller had not only unilaterally agreed to the Hubert Lease

disclosed in the February 4 correspondence, but also that it had sent renewal offers to multiple

tenants with rental rents below the Minimum Rental Rates in Schedule 7.2 in the months preceding

the execution of the Purchase Agreement (i.e. Seller had no intention of performing its obligations

under Section 7.2 of the Purchase Agreement) and that Seller had entered into the other Offending

Leases. Seller’s fraud, dishonestly, misrepresentations and breach of the Purchase Agreement as




                                                  9
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
              Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 26 of 99




it related to the Minimum Rental Rates and the Offending Leases had reached an intolerable point

for Seller at this juncture.

        32.      Seller’s intentional failure to disclose that it had offered renewals to the

Apartments’ tenants for less than the Minimum Rental Rates while at the same time negotiating

those same Minimum Rental Rates was an act of fraud and deceit by Seller intended by Seller to

induce Purchaser to enter into the Purchase Agreement and Seller’s intentional failure to disclose

the Hubert Lease and the other signed Offending Leases in violation of Section 7.6 of the Purchase

Agreement, which required that Seller “keep Purchaser [Defendant] informed as to the ongoing

operations at the Property and to all material developments . . . including, providing Purchaser

[Defendant] with (i) prompt notice of all new Leases . . . or modifications to existing Leases . . .and

(ii) copies of all material correspondence . . . delivered with respect to the Property . . . .” was an

act of fraud and deceit by Seller intended by Seller to induce Purchaser to enter into the First

Amendment.

        33.      Seller’s failure to disclose also breached its representation in Section 4.2 of the

Purchase Agreement where Seller “represent[ed] that [it] has no actual knowledge that any …

information is incomplete or misleading in any material respect.” (emphasis added).

        34.      In response to mounting evidence of Seller’s fraud, deceit, misrepresentation,

breach of the Purchase Agreement, and failure to disclose material information regarding the
decline in net rental income and the existence of the Offending Leases, Purchaser sent Seller a

Notice of Default on March 18, 2020 as required by Section 10.2 of the Purchase Agreement, and

demanded the return of its Earnest Money, in addition to other relief afforded by the terms of the

Purchase Agreement.

        35.      Seller responded by letter on March 20, 2020 and rejected Purchaser’s Notice of

Default and refused return of Purchaser’s $1,000,000 Earnest Money.

B.      CAUSES OF ACTION

 Count One—Breach of Contract: Seller Breached Section 7.2 of the Purchase Agreement


                                                  10
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 27 of 99




       36.      All preceding paragraphs are incorporated herein as if fully set forth.

       37.      Seller breached Section 7.2 of the Purchase Agreement by entering into the

Offending Leases with rental rates below the Minimum Rental Rates as required by Section 7.2

and Schedule 7.2. Section 7.2 of the Purchase Agreement was the subject to significant negotiation

and was material consideration for Purchaser to enter into the Purchase Agreement. Seller knew

(or should have known) that Purchaser would not have entered to the Purchase Agreement had

Seller not agreed to the Minimum Rental Rates provided in Schedule 7.2.

       38.      Seller also breached Section 7.2 of the Purchase Agreement by failing to provide

Purchaser with an updated rent roll at least twenty-four (24) hours before the expiration of the Due

Diligence Period. Seller knew (or should have known) that Purchaser would not have entered to

the First Amendment had Seller provided the updated rent roll as required by Section 7.2 to

Purchaser.

       39.      Seller cannot cure these breaches/events of default because Purchaser learned about

them after signing the Purchase Agreement, and after waiving its right to terminate the Purchase

Agreement “for any reason or for no reason whatsoever”, when Purchaser had already lost its

ability to consider this information and exercise its right to terminate the Purchase Agreement “for

any reason or for no reason whatsoever” and recover its Earnest Money as provided by Section 4.6

of the Purchase Agreement.
       40.      As a direct result of Seller’s breach, Purchaser is entitled to return of the Earnest

Money Purchaser deposited with Fidelity National Title Company along with its actual, direct,

indirect, nominal, incidental, reliance, consequential, economic, and non-economic damages

incurred because of Seller’s breach of the Purchase Agreement.             Purchaser further seeks

reimbursement of its reasonable and necessary attorneys’ fees, interest, and cost of court as further

alleged below and as allowed under the Purchase Agreement and by statute.

 Count Two—Breach of Contract: Seller Breached Section 4.2 of the Purchase Agreement

       41.      All preceding paragraphs are incorporated herein as if fully set forth.


                                                 11
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 28 of 99




       42.      Seller breached Section 4.2 of the Purchase Agreement by failing to inform

Purchaser that both the rent roll attached to the Purchase Agreement and the January 6, 2020 rent

roll delivered pursuant to Section 4.1(b) were intentionally misleading.

       43.      More specifically, the January 6, 2020 rent roll represented that the market rent for

a lease with a tenant named Hubert was $1,260 per month despite the fact that Seller had already

offered to renew the Hubert lease for $999 per month (i.e. $261 below the market rental rate

represented by Seller and $100 below the applicable Minimum Rental Rate). Seller did not

disclose the renewal rate offered to Hubert nor the fact that Seller executed the Hubert lease

renewal (on January 22, 2020) until February 4, 2020 – 13 days after Seller accepted the renewal

Hubert lease, and 8 days after Seller fraudulently induced Purchaser to waive its right to terminate

the Purchase Agreement “for any reason or no reason whatsoever” on January 27, 2020.

       44.      Seller cannot cure this breach/event of default because Purchaser learned about

Seller’s actions after signing the Purchase Agreement, and after the expiration of the initial Due

Diligence Period, when Purchaser had lost its ability to consider this information and exercise its

right to terminate the Purchase Agreement “for any reason or for no reason whatsoever” and

recover its Earnest Money as provided by Section 4.6 of the Purchase Agreement.

       45.      As a direct result of Seller’s breach, Purchaser is entitled to return of the Earnest

Money Purchaser deposited with Fidelity National Title Company along with its actual, direct,
indirect, nominal, incidental, reliance, consequential, economic, and non-economic damages

incurred because of Seller’s breach of the Purchase Agreement.

       46.      Purchaser further seeks reimbursement of its reasonable and necessary attorneys’

fees, interest, and cost of court as further alleged below and as allowed under the Purchase

Agreement and by statute.

Count Three—Breach of Contract: Seller Breached Section 7.6 of the Purchase Agreement

       47.      All preceding paragraphs are incorporated herein as if fully set forth.




                                                 12
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 29 of 99




       48.      Seller breached Section 7.6 by failing to disclose that it had already offered

renewals to several of the Apartments’ tenants for less than the Minimum Rental Rates despite

Seller’s express obligation to do so. Seller also breached Section 7.6 by failing to disclose that it

had entered into the Offending Leases without the consent of Purchaser.

       49.      Seller cannot cure this breach/event of default because Purchaser learned about

Seller’s actions after signing the Purchase Agreement, and after the initial Due Diligence Period

expired, when Purchaser had already lost its ability to consider this information and exercise its

right to terminate the Purchase Agreement “for any reason or for no reason whatsoever” and

recover its Earnest Money as provided by Section 4.6 of the Purchase Agreement.

       50.      As a direct result of Seller’s breach, Purchaser is entitled to return of the Earnest

Money Purchaser deposited with Fidelity National Title Company along with its actual, direct,

indirect, nominal, incidental, reliance, consequential, economic, and non-economic damages

incurred because of Seller’s breach of the Purchase Agreement.

 Count Four—Failure of Conditions Precedent: Seller’s Compliance with Articles 4.2, 7.2,

                               and 7.6 were Conditions Precedent.

       51.      All preceding paragraphs are incorporated herein as if fully set forth.

       52.      The truth of Seller’s representation in Section 4.2, which provides, in relevant part,

“Seller represents that Seller has no actual knowledge that any … information [disclosed to
Purchaser] is incomplete or misleading in any material respect” was a condition precedent to the

enforcement of Purchaser’s obligations under the Purchase Agreement.

       53.      Because Seller’s representation at Section 4.2 was knowingly false; it was a failure

of a condition precedent to Purchaser’s obligations under the Purchase Agreement.

       54.      Additionally, Seller’s obligation to obtain Purchaser’s prior written consent prior

to entering into any new leases/lease renewals at rental rates below the Minimum Rental Rate as

required by Section 7.2 was a condition precedent to the enforcement of Purchaser’s obligations

under the Purchase Agreement, and Seller’s obligation to provide Purchaser with an updated rent


                                                 13
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 30 of 99




roll depicting lease activity during the Due Diligence Period at least twenty-four (24) hours before

the expiration of the Due Diligence Period as required by Section 7.2, was a condition precedent

to the enforcement of Purchaser’s obligations under the Purchase Agreement.

       55.      Because Seller did not obtain Purchaser’s prior written consent prior to entering

into the Offending Leases and Seller did not provide Purchaser with an updated rent roll depicting

lease activity during the Due Diligence Period at least twenty-four (24) hours before the expiration

of the Due Diligence Period; it was a failure of a condition precedent to Purchaser’s obligations

under the Purchase Agreement.

       56.      Further, Seller’s obligation under Section 7.6 to “keep Purchaser [Defendant]

informed as to the ongoing operations at the Property and to all material developments

. . . including, providing Purchaser [Defendant] with (i) prompt notice of all new Leases . . . or

modifications to existing Leases . . . and (ii) copies of all material correspondence . . . delivered

with respect to the Property . . . .” was a condition precedent to the enforcement of Purchaser’s

obligations under the Purchase Agreement.

       57.      Seller failed to disclose that it had entered into the Offending Leases at rental rates

below the Minimum Rental Rates as required by Schedule 7.2; therefore, it did not comply with

its obligations under Section 7.6 and so another condition precedent to Purchaser’s obligations

under the Purchase Agreement failed to occur.
       58.      Because of the failure of these conditions precedent, the provisions of the Purchase

Agreement, which would otherwise obligate Purchaser to purchase the Apartments and/or cause

the Earnest Money to be non-refundable, are not enforceable.

       59.      Accordingly, Purchaser requests that the Court order the refund of the $1,000,000

in Earnest Money to Purchaser.

    Count Five—Fraudulent Inducement: Seller Fraudulently Induced Purchaser into

                    Executing the Purchase Agreement and the First Amendment

       60.      All preceding paragraphs are incorporated herein as if fully set forth.


                                                  14
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 31 of 99




       61.      Seller knowingly or recklessly concealed material information concerning (i) the

financial performance of the Apartments and (ii) its actions of providing renewal offers for the

Offending Leases and then unilaterally executing the Offending Leases for below the Minimum

Rental Rates in breach of the Purchase Agreement.

       62.      Seller knew or should have known that Purchaser would value this information as

material because Purchaser requested and negotiated the addition of a specific provision at Section

7.2 of the Purchase Agreement, which required that monthly rents exceed the Minimum Monthly

Rents and that Seller not enter into any new leases or lease renewals with rental rates below such

amounts.

       63.      Seller intentionally or recklessly withheld this information until after Purchaser

signed the Purchase Agreement and after Purchaser waived its right to terminate the Purchase

Agreement “for any reason or for no reason whatsoever.”

       64.      As a result of Seller’s deceitful omissions of material fact, Purchaser relied upon

the information it had received from Seller (which was intentionally incomplete and misleading)

and elected to enter into the Purchase Agreement and to not terminate the Purchase Agreement

during the initial Due Diligence Period.

       65.      Had Purchaser known about Seller’s actions concerning the Offending Leases

(including the existence of renewal offers at below Minimum Rental Rates at the time Seller was
negotiating the Purchase Agreement), Purchaser would not have entered into to the Purchase

Agreement and would have terminated the Purchase Agreement prior to the expiration of the initial

Due Diligence Period and prior to the execution of the First Amendment. It is noteworthy to

mention that Seller had executed (and/or was in possession of) the Offending Leases on or about

January 22, 2020 – while Seller was negotiating the First Amendment. Seller’s acts to secret such

Offending Leases while negotiating (and executing) this important First Amendment is still further

evidence of Seller’s intentional fraudulent behavior.




                                                15
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 32 of 99




       66.      As a direct result of Seller’s fraudulent inducement of Purchaser to enter into both

the Purchase Agreement and the First Amendment, Purchaser is entitled to return of the Earnest

Money Purchaser deposited with Fidelity National Title Company along with its actual, direct,

indirect, nominal, incidental, reliance, consequential, economic, and non-economic damages

incurred because of Seller’s breach of the Purchase Agreement.

       67.      Purchaser’s injury resulted from Seller’s actual fraud, deceit, misrepresentation,

gross negligence, and malice, which entitles Purchaser to exemplary damages under Section

41.003(a) of the Texas Civil Practice & Remedies Code.

        Count Six—Statutory Fraud: Seller Violated Tex. Bus. & Com. Code § 27.01

       68.      All preceding paragraphs are incorporated herein as if fully set forth.

       69.      Purchaser and Seller were parties to a transaction involving real estate.

       70.      During the transaction, Seller made one or more false promises to Purchaser with

the intent not to fulfill such promises, which promises were material to the transaction and to

Purchaser’s decision to enter into the Purchase Agreement. In reliance on Sellers (false) promises,

Purchaser entered into the Purchase Agreement to Purchaser’s detriment.

       71.      Specifically, Seller proposed the schedule of Minimum Rental Rates, which was

attached to the Purchase Agreement as Schedule 7.2, which Seller represented was based on

Seller’s “currently offered rates” – despite the fact that Seller knew it had already offered to renew
leases at the Apartment for rental rates below those same Minimum Rental Rates proposed by

Seller, and in reliance on Seller’s (false) promise, Purchaser agreed to enter into the Purchase

Agreement to Purchaser’s detriment.

       72.      Additionally, in Section 4.6 of the Purchase Agreement, Seller represented that

Seller had “no actual knowledge that any … information [disclosed to Purchaser] [was] incomplete

or misleading in any material respect” – despite the fact that Seller knew that the market rents

disclosed in the rent rolls provided to Purchaser (including, the rent roll attached to the Purchase

Agreement) were materially overstated because Seller had already offered to renew certain leases


                                                 16
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 33 of 99




at rental rates below such market rents), and in reliance on Seller’s (false) representation, Purchaser

agreed to enter into the Purchase Agreement to Purchaser’s detriment.

       73.      Further, in Section 7.6, of the Purchase Agreement, Seller promised to “keep

Purchaser [Defendant] informed as to the ongoing operations at the Property and to all material

developments . . . including, providing Purchaser [Defendant] with (i) prompt notice of all new

Leases . . . or modifications to existing Leases . . . and (ii) copies of all material correspondence

. . . delivered with respect to the Property . . . .” – despite the fact that Seller had no intent on

fulfilling such promise (as evidenced by Seller’s failure to disclose the existing offers to renew

leases at below the Minimum Rental Rates, and by Seller’s failure to disclose that it had executed

the Hubert Lease prior to Purchaser having waived its right to terminate the Purchase Agreement

“for any reason or no reason whatsoever”).         In reliance on Seller’s (false) representations,

Purchaser agreed to enter into the First Amendment to Purchaser’s detriment.

       74.      Purchaser justifiably relied on Seller’s false representations and false promises by

entering into the Purchase Agreement.          Specifically, based on these representations and

agreements by Seller, Purchaser executed the Purchase Agreement, opened escrow with a

$500,000 earnest money deposit, and began a costly and time-consuming due diligence process.

       75.      Unbeknownst to Purchaser at the time of the execution of the Purchase Agreement

was the fact that, notwithstanding the clear promises made by Seller in the Purchase Agreement
regarding below market leases and timely disclosure of any new leases or modifications to leases,

Seller had already provided tenants and prospective tenants with offers to renew their leases for

rental rates below the negotiated Minimum Rental Rates.

       76.      Seller’s behavior reflects that during the negotiation and at the time of the execution

of the Purchase Agreement, Seller had no intention to perform the promises contained therein in

reference to the Minimum Rental Rates (or Seller’s disclosure obligations) and made such false

promises to fraudulently induce Purchaser to sign the Purchase Agreement in what Purchaser

believes was an attempt to save itself from the impending foreclosure of its loan on the Apartments.


                                                  17
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 34 of 99




       77.      Seller’s false representations and false promises proximately caused injury to

Purchaser. Consequently, Purchaser is entitled to return of the Earnest Money Purchaser deposited

with Fidelity National Title Company along with its actual, direct, indirect, nominal, incidental,

reliance, consequential, economic, and non-economic damages incurred because of Seller’s fraud.

       78.      Exemplary damages.        Seller violated Section 27.01 of the Texas Business

& Commerce Code, which is the basis of this suit, with actual awareness of the falsity of Seller’s

representations or promises, which entitles Purchaser to exemplary damages under Section

27.01(c).

                           Count Seven—Negligent Misrepresentation

       79.      All preceding paragraphs are incorporated herein as if fully set forth.

       80.      Seller represented to Purchaser that the Minimum Rental Rates - the absolute floor

rental rate for leases or lease renewals to be effected by Seller prior to the close of escrow - were

the rates that Seller was “currently offer[ing]”.

       81.      Seller made the representation in the course of Seller’s business and in a transaction

in which Seller had a pecuniary interest. Seller made the representation to induce Purchaser into

entering into the Purchase Agreement to buy the Apartments.

       82.      Seller’s representation was a material (and intentional) misstatement of fact

because Seller knew that it had already offered to enter into leases and lease renews with rental
rates that were below the Minimum Rental Rates.             Further, Seller also failed to disclose

information when Seller had a duty to so disclose. Under Section 7.6 of the Purchase Agreement,

Seller was required to disclose to Purchaser all material developments related to the Apartments,

including any new leases and lease renewals.

       83.      Seller did not use reasonable care in communicating the information to Purchaser.

       84.      Purchaser actually and justifiably relied on Seller’s representations when Purchaser

represented that leases would exceed the Minimum Rental Rates and that Seller would keep

Purchaser apprised of all material developments related to the Apartments.


                                                    18
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 35 of 99




       85.      Seller’s misrepresentations proximately caused injury to Purchaser. Purchaser is

entitled to return of the Earnest Money Purchaser deposited with Fidelity National Title Company

along with its actual, direct, indirect, nominal, incidental, reliance, consequential, economic, and

non-economic damages incurred because of Seller’s breach of the Purchase Agreement.

       86.      Exemplary damages. Purchaser’s injury resulted from Seller’s gross negligence,

which entitles Purchaser to exemplary damages under Section 41.003(a)(3) of the Texas Civil

Practice & Remedies Code.

C.     ATTORNEYS’ FEES

       87.      All preceding paragraphs are incorporated herein as if fully set forth.

       88.      Pursuant to Chapter 38 of the Texas Civil Practices & Remedies Code, Chapter 27

of the Texas Business and Commerce Code, and Section 10.2 of the Purchase Agreement,

Purchaser seeks recovery of its reasonable and necessary attorneys’ fees incurred in connection

with the negotiation of the Purchase Agreement, as a result of its due diligence on the Property,

obtaining financing, and representation in this lawsuit.

       89.      Purchaser perfected its right to fees under the Texas law and the Purchase

Agreement by providing Seller with a Notice of Default on March 18, 2020. Seller rejected

Purchaser’s Notice of Default and demand for payment; therefore, Purchaser was required to retain

the services of the undersigned counsel to prosecute this action.
                                         VI.     PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants-Purchasers pray that the Court

dismiss all of Plaintiff’s claims against them and that Purchasers be awarded judgment for the

following relief against Seller:

                a.     Monetary damages;

                b.     Punitive/Exemplary Damages

                c.     Prejudgment interest;

                d.     All costs of court;


                                                 19
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
          Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 36 of 99




              e.      All attorneys’ fees incurred by Purchasers;

              f.      Post-judgment interest; and

              g.      Such other and further relief, special or general, legal or equitable, as

                      Purchasers may show themselves to be justly entitled to receive.

                                             Respectfully submitted,

                                             JACKSON WALKER LLP
                                             112 East Pecan Street, Suite 2400
                                             San Antonio, Texas 78205
                                             (210) 978-7700
                                             (210) 978-7790 – Fax
                                             mswantner@jw.com
                                             zzurek@jw.com

                                             By: /s/ Matthew J. Swantner
                                             Matthew J. Swantner
                                             State Bar No. 24066169
                                             Zach Zurek
                                             State Bar No. 24079668

                                             ATTORNEYS FOR DEFENDANTS-
                                             PURCHASERS




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF system which will send notification of such filing to the

following counsel of record:

Matthew R. Stamel                                   mstammel@velaw.com
Emalee H. LaFuze                                    elafuze@velaw.com
Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201-2975

                                                     /s/ Matthew J. Swantner
                                                    Matthew J. Swantner




                                               20
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
          Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 37 of 99




                                           JURAT

       My name is Christopher R. Dornin, my date of birth is May 7, 1977, and my work address

is 6725 Via Austi Parkway, Suite 380, Las Vegas, Nevada 89119. I declare under penalty of
perjury that the foregoing Defendants-Purchasers’ Original Answer and Counterclaim and that

every statement contained in paragraphs 11 and 51 through 59 of the Original Answer and

Counterclaim is within my personal knowledge and is true and correct.

       Executed in Blaine County, State of Idaho, on the _____ day of April 2020.


       _____________________
       Declarant




                                              20
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
25512837v.11
         Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 38 of 99




                                    EXHIBIT A

                       PURCHASE AND SALE AGREEMENT




                                         22
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 39 of 99




                         PURCHASE AND SALE AGREEMENT

                                     BETWEEN

                           WG MONTERREY VENTURE LLC
                                 AS “SELLER”

                                        AND

                         DORNIN INVESTMENT GROUP, LLC
                                AS “PURCHASER”

                            DATED AS OF JANUARY 6, 2020




1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 40 of 99




                             PURCHASE AND SALE AGREEMENT

       THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of
January 6, 2020 (the “Effective Date”), by and between WG MONTERREY VENTURE LLC,
a Delaware limited liability company (“Seller”), and DORNIN INVESTMENT GROUP, LLC,
a Delaware limited liability company (“Purchaser”).

       IN CONSIDERATION of the Earnest Money (as defined in this Agreement), the mutual
covenants of the parties, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Purchaser and Seller agree follows:

                                          ARTICLE 1
                                      PURCHASE AND SALE

        1.1      Agreement of Purchase and Sale. Subject to the terms and conditions hereinafter
set forth, Seller agrees to sell and convey, and Purchaser agrees to purchase, the following:

                (a)    that certain tract or parcel of land situated in San Antonio, Texas, more
particularly described on Exhibit A, together with all and singular the rights and appurtenances
pertaining to such property, including any right, title and interest of Seller in and to adjacent streets,
alleys, or rights-of-way (the “Land”);

             (b)   the buildings, structures, fixtures and other improvements located on the
Land (the “Improvements”);

                (c)     all of Seller’s right, title and interest in and to all tangible personal property
upon the Land or within the Improvements, including specifically, without limitation, appliances,
furniture, carpeting, draperies and curtains, tools and supplies, and other items of personal property
owned by Seller and used exclusively in connection with the operation of the Land and the
Improvements (the “Personal Property”);

               (d)    all of Seller’s right, title and interest in and to all agreements pursuant to
which any portion of the Land or Improvements is used or occupied by anyone other than Seller
(the “Leases”); and

                 (e)    pursuant to Section 1.4 hereof, all of Seller’s right, title and interest in and
to (i) all assignable service contracts, equipment and furniture leases and agreements listed and
described on Exhibit B (the “Service Contracts Schedule”), relating to the upkeep, repair,
maintenance or operation of the Land, Improvements or Personal Property (collectively, the
“Service Contracts”); (ii) all assignable trade names, logos, licenses, permits, air rights,
certificates of occupancy, signs, trademarks, telephone listings and numbers, but expressly
excluding the “Echelon” trademark, trade name and logo, web domain, and internet address, and
any other trademark, trade name, logo, website, web domain or internet address that includes the
term “Echelon”; (iii) all freely assignable warranties/guarantees relating to the Improvements or
the Personal Property other than any warranty or guarantee from The Garrett Construction
Company, LLC (“Garrett Construction”); and (iv) all rights to any plans, specifications,




1190996/LA
                   Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 41 of 99




engineering studies, reports, drawings, and prints relating to the construction of the Improvements
(collectively, the “Intangibles”).

       1.2    Property Defined. The Land, the Improvements, the Personal Property, the Leases,
the Service Contracts and the Intangibles are sometimes referred to collectively as the “Property.”

        1.3    Permitted Exceptions. The Property will be conveyed subject to the matters which
are, or are deemed to be, Permitted Exceptions pursuant to Article 3 hereof (the “Permitted
Exceptions”).

        1.4    Service/Lease Contracts. Seller or its property manager shall have the right to enter
into new Service Contracts after the Effective Date in its normal course of business or in the normal
course of business of a prudent multifamily property manager. Purchaser will notify Seller at least
thirty (30) days prior to Closing which, if any, Service Contracts Purchaser will not assume at
Closing (the “Rejected Service Contracts”); provided, however, Purchaser shall be obligated to
assume the contract for provision of cable, internet, phone and/or telecommunications services to
the Property a copy of which is attached as Exhibit K. Seller shall cause the Rejected Service
Contracts to be terminated as of Closing and Seller shall be responsible for the payment of any
termination fees associated therewith.

        1.5    No Warranty. Subject to the representations and warranties of Seller set forth in
this Agreement, Seller is selling, and Purchaser is purchasing, the Property “AS IS, WHERE IS”,
and with all faults; provided, that, in no event shall this Section 1.5 be interpreted as waiving or
otherwise limiting any of Purchaser’s rights under applicable warranties/guarantees relating to the
construction of the Improvements and/or applicable Texas construction defect laws. The survival
of the provisions of this Section 1.5 are a material inducement to Seller entering into this
Agreement and accordingly shall survive the Closing or earlier termination of this Agreement and
shall be deemed incorporated into the Closing Documents to be delivered at Closing.

                                          ARTICLE 2
                               PURCHASE PRICE & EARNEST MONEY

      2.1    Purchase Price. The purchase price for the Property is Thirty Eight Million Five
Hundred and 00/100 Dollars ($38,500,000.00) (the “Purchase Price”).

        2.2     Payment of Purchase Price. The Purchase Price is payable in full at Closing,
without reduction, adjustment or setoff (other than as expressly authorized with respect to the
closing adjustments and prorations set forth in Article 9), in cash by federal wire transfer of
immediately available funds to a bank account designated by Seller in writing to Title Insurer at
or prior to Closing.

             2.3      Earnest Money. Earnest money payments shall be made as follows:

                 (a)    On or before January 8, 2020 (i.e. two (2) days following the Effective Date
of this Agreement), Purchaser shall deposit with Fidelity National Title (the “Title Insurer”) an
initial deposit of Five Hundred Thousand and 00/100 Dollars ($500,000.00) (together with interest
earned thereon, the “Initial Deposit”). Purchaser shall deposit an additional Five Hundred

                                                   -2-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 42 of 99




Thousand and 00/100 Dollars ($500,000.00) (together with interest earned thereon, the
“Additional Deposit”) within two (2) business days following the Due Diligence Period if
Purchaser has not terminated this Agreement pursuant to the terms hereof prior to the expiration
of the Due Diligence Period (the “Additional Deposit”). Failure of Purchaser to deposit the
Additional Deposit as provided herein shall be deemed confirmation of Purchaser’s election to
terminate this Agreement pursuant to Section 4.6. The Initial Deposit, the Additional Deposit and
all other deposits required herein, together with all interest earned on such sums are referred to
herein as the “Earnest Money”. All Earnest Money will apply toward the Purchase Price.

        2.4    Independent Consideration. Notwithstanding anything in this Agreement to the
contrary, One Hundred Dollars ($100.00) of the Initial Deposit (the “Independent
Consideration”) shall be paid by Title Insurer to Seller and considered completely nonrefundable
to Purchaser in all events, it being the intent of the parties to recognize that such amount has been
bargained for and agreed to as independent consideration for Purchaser’s exclusive right to
purchase the Property pursuant to and in accordance with this Agreement, and for Seller’s
execution and delivery of this Agreement. The Independent Consideration shall be applied
towards the Purchase Price at Closing only if Closing occurs but shall otherwise be nonrefundable
as aforesaid.

                                          ARTICLE 3
                                      TITLE AND SURVEY

        3.1    Seller’s Title and Survey Deliveries. Seller shall deliver to Purchaser within five
(5) business days hereof:

                (a)    a copy of Seller’s existing policy of title insurance; and

                (b)    a copy of Seller’s most recent survey of the Property.

        3.2      Title Examination and Survey. Purchaser shall obtain a title commitment for the
Property from the Title Insurer and a survey from a surveyor of its choice. Purchaser shall
complete its examination of title to the Property, including, without limitation, matters of survey,
prior to the expiration of the Due Diligence Period (as hereinafter defined). Without limiting the
foregoing, if there is any matter of title or survey adversely affecting title to the Property (each, a
“Title Defect”), then Purchaser may give written notice of such Title Defect to Seller at any time
prior to the end of the Due Diligence Period (such notice, the “Objection Notice”). Upon receipt
of the Objection Notice, Seller may, at Seller’s option, give written notice to Purchaser (the
“Response Notice”) no later than five (5) business days after receipt of the Objection Notice (the
“Response Period”) indicating Seller’s willingness to cure any Title Defects prior to Closing. If
Seller fails to deliver the Response Notice prior to the expiration of the Response Period, Seller
shall be deemed to have elected not to cure any of the matters contained in Purchaser’s Objection
Notice. If Seller elects (or is deemed to have elected) not to cure one or more Title Defects,
Purchaser shall have the right on or before the later of (i) five (5) business days after the expiration
of the Response Period, or (ii) the expiration of the Due Diligence Period to terminate this
Agreement; provided that, in the event Purchaser shall fail to respond to Seller’s Response Letter
prior to the expiration of the applicable response period, Purchaser shall be deemed to have elected
to terminate this Agreement. If Purchaser elects, or is deemed to have elected, to terminate this

                                                  -3-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 43 of 99




Agreement, all Earnest Money shall be refunded to Purchaser, this Agreement shall terminate and
be of no further force or effect, and neither party shall have any further rights or obligations under
this Agreement, other than those which expressly survive a termination hereof. If Purchaser does
not so terminate this Agreement then all title matters then existing shall be deemed “Permitted
Exceptions,” except for Title Defects that Seller has agreed to cure prior to Closing. Purchaser
acknowledges and agrees that Seller shall have no obligation or duty whatsoever to cure any title
exceptions or defects affecting the Property. Notwithstanding anything contained herein to the
contrary, the Property shall be conveyed subject to the following matters, which shall be deemed
included in the Permitted Exceptions: (i) the rights of tenants, as tenants only, under the Leases
and any new Leases entered into between the date hereof and Closing in accordance with the terms
of this Contract; (ii) the lien of all ad valorem real estate and personal property taxes and
assessments not yet due and payable as of the date of Closing, subject to adjustment as herein
provided; (iii) local, state and federal laws, ordinances or governmental regulations, including but
not limited to, building and zoning laws, ordinances and regulations, now or hereafter in effect
relating to the Property; and (iv) matters created by, through or under Purchaser. Notwithstanding
anything to the contrary, Seller shall cause to be removed from title at or before Closing any and
all liens secured by deeds of trust encumbering the Property, mechanic’s liens relating to the
Property, judgment liens against Seller, and delinquent real estate taxes.

         3.3      Subsequent Title Defects. In the event any matter affecting title to the Property
arises or is first disclosed to Purchaser after the expiration of the Due Diligence Period within five
(5) business days of discovery, Purchaser must elect one of the following: (i) to terminate this
Agreement, in which case the Earnest Money will be refunded in full to Purchaser and thereupon
this Agreement shall terminate and be of no further force or effect whatsoever, except for the terms
of this Agreement which expressly survive a termination hereof, and Purchaser shall cooperate
with Seller to provide an instrument in recordable form that disclaims any and all continuing right,
title or interest of Purchaser in and to the Property (as necessary); (ii) to waive such title defect
and proceed with Closing pursuant to the terms and conditions hereof without offset or other credit
or adjustment to the Purchase Price; or (iii) to give written notice of such title defect to Seller, and
upon receipt of such notice, Seller may, at Seller’s option, give written notice to Purchaser within
five (5) business days after receipt of Purchaser’s notice indicating Seller’s willingness to cure
such title defect(s) prior to Closing. The failure by Seller to timely deliver such notice shall be
deemed Seller’s election not to cure any such matter. If Seller does not elect (or is deemed to have
not elected) to cure such title defect(s), then Purchaser shall have the right within five (5) business
days to terminate this Agreement, in which event all Earnest Money shall be refunded to Purchaser,
this Agreement shall be deemed to be terminated and of no further force or effect, and neither party
shall have any further rights or obligations under this Agreement, other than those which expressly
survive a termination hereof. A failure to make an affirmation election pursuant to the preceding
clauses shall be deemed an election or option (iii) above.

       3.4     Notice. Purchaser will provide to Seller’s representative, Rob Martinson, VP of
Investments, two (2) business days’ prior notice of when survey crews will be on the Property.




                                                  -4-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 44 of 99




                                    ARTICLE 4
                          INFORMATION AND DUE DILIGENCE

        4.1    Seller’s Deliveries. Seller shall, within three (3) business days after the Effective
Date of this Agreement, make available to Purchaser in electronic format certain documentation
pertaining to the Property (the “Information Documents”) to the extent available and in the
possession or control of Seller or Seller's property manager. The Information Documents include,
without limitation, the following:

                 (a)   Seller’s most recent ALTA survey; and any existing owner's policy of title
insurance; and

                 (b)   a recent rent roll (“Rent Roll”); and

                (c)    all third party due diligence reports obtained by Seller in its development of
the property, including geotechnical & environmental reports; and

                 (d)   all Service Contracts that are in place; and

              (e)    copies of all Unit Statistic Reports from operating software, and Meter
Health Report from Utility Billing Company; and

                 (f)   documentation of the Property’s zoning status; and

                 (g)   copies of all Leases in place at the Property; and

                 (h)   schedule of capital improvements for past two (2) years; and

                 (i)   copies of any existing PCAs or Phase 1 reports; and

               (j)     any existing leasing brochures, leasing plans for each unit type, and copies
of form lease; and

              (k)     payroll schedule for onsite employees (including, employees of property
manager), including, any housing allowance; and

                 (l)   copy of RUBS and any 3rd party billing agencies; and

                 (m)   insurance loss runs for the last twenty-four (24) months; and

                 (n)   two (2) years of tax bills; and

            (o)      copies of the following construction related documents relating to the Land
and Improvements: as-built plans and drawings; plans and specifications.

Furthermore, within three (3) business days after receipt of a written request from Purchaser, Seller
will make available to Purchaser any other contracts, documents or building plans of significance
to the Property and such other information relating to the Property that is specifically requested by


                                                 -5-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 45 of 99




Purchaser to the extent such information either is in the possession or control of Seller, or any
manager retained by Seller to manage the Property, or any affiliate of Seller; provided, that, in no
event shall Seller have any obligation to deliver any confidential, proprietary or attorney - client
privileged information.

        4.2      Reliability of Information. The Information Documents and any additional
information requested by Purchaser are being furnished to Purchaser for information purposes
only. Purchaser acknowledges and agrees that it is accepting the Information Documents and other
documents with the understanding that certain information therein has been compiled by persons
and entities other than Seller, and Seller has not verified and does not independently certify that
such information contained therein is true, correct or complete in all respects. With respect to any
third-party reports, Purchaser further acknowledges and agrees that it understands and has been
informed by Seller that Seller has not and does not adopt or ratify the findings of the third-Party
consultants who prepared the third-party reports, does not represent that the third-party reports are
accurate in all respects, and does not warrant or represent that the third-party reports can or should
be relied upon by Purchaser in making its investment decisions concerning the Property.
Notwithstanding the foregoing, Seller represents that Seller has no actual knowledge that any such
information is incomplete or misleading in any material respect.

        4.3   Due Diligence Period Defined. As used in this Agreement, the term “Due
Diligence Period” means the period commencing upon the Effective Date and ending at 6:00 p.m.
Pacific Time on January 27, 2020 (i.e. the date that is twenty one (21) days after the Effective
Date).

        4.4     Purchaser’s Due Diligence. During the Due Diligence Period (as hereinafter
defined) and subject to this Agreement, Purchaser may inspect the Property and otherwise use due
diligence to determine the suitability of the Property as an investment by Purchaser, at its sole cost
and expense. In addition to such other activities that Purchaser may determine to be appropriate
to carry out such due diligence, Purchaser may do any or all of the following activities:
(a) examine the Information Documents; (b) interview Seller and Seller's property manager with
respect to the construction of the Improvements; (c) examine the physical structures and
components of the Improvements; (d) conduct studies to determine that the Property and the
operation thereof complies with all requirements of all governmental agencies and authorities
having jurisdiction with respect thereto, (e) make such studies and investigations, conduct such
tests and surveys and engage such independent contractors, environmental engineers,
environmental consultants, and experts as necessary to enable Purchaser to evaluate any and all
environmental risks associated with the ownership and operation of the Property and its
compliance with “Environmental Laws” (as defined in Section 4.8); and (f) otherwise conduct a
complete and thorough investigation and examination of the Property. To the extent Purchaser
does not currently have available its own employees who are competent to conduct such
examinations and due diligence, Purchaser may retain such consultants, independent contractors
and other professional advisors as Purchaser deems necessary. In performing its due diligence and
examinations, Purchaser will provide Seller with appropriate advance notice regarding the scope
and execution of its activities, including, proposed timing of inspections and any anticipated need
to interview specified personnel. Purchaser will not unreasonably disturb or interfere with the
operation, management or use of the Property by Seller, its contractors, suppliers and vendors, the


                                                 -6-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 46 of 99




tenants under the Leases, or by any of their respective agents, customers, invitees, or guests. In no
event will Purchaser or any of its agents or contractors be entitled to conduct inspection activities
that involve the drilling or boring into the Land or Improvements, or any other similar invasive or
destructive activity without the written consent of Seller. Purchaser will give Seller two
(2) business days’ notice of the arrival of any inspection personnel to the property.

        4.5     Indemnity and Liability Insurance. Purchaser will be responsible for any and all
losses, damages, charges and other costs associated with its examinations, inspections, and other
activities conducted as a part of its due diligence, and at the conclusion of the Due Diligence
Period, will return the Property to the same condition as existed prior to such examinations, due
diligence and other activities. Purchaser will immediately discharge any liens that attach against
the Property as a result of its conducting of due diligence investigation by payment, bonding off
or otherwise removing such liens promptly on demand. Purchaser agrees to indemnify and hold
harmless Seller from and against any and all claims, charges, actions, costs (including reasonable
attorneys’ fees), suits, damages, injuries, or other liabilities which arise, either directly or
indirectly, from Purchaser’s or its agent’s, contractor’s, representative’s, or employee’s entry onto
the Land and Improvements prior to Closing; provided, however, that the foregoing shall not apply
to any such items caused by Seller or Seller’s property manager’s gross negligence or willful
misconduct, nor shall the foregoing apply to the mere discovery of any pre-existing condition at
the Property or any portion thereof. Prior to Purchaser or its employees, agents, inspectors or
vendors accessing the Property, Purchaser shall provide Seller with a certificate of insurance
naming Seller as an additional insured and evidencing liability coverage in form and substance
acceptable to Seller in an amount not less than $1,000,000.00 per occurrence with an aggregate
limit of not less than $2,000,000.00.

         4.6    Purchaser’s Right to Terminate. At any time prior to the expiration of the Due
Diligence Period, Purchaser will have the right to elect to terminate this Agreement for any reason
or for no reason whatsoever. Any such election shall be in writing, and upon receipt thereof by
Seller, the Earnest Money will be refunded in full to Purchaser and thereupon this Agreement shall
terminate and be of no further force and effect whatsoever, except for the terms of this Agreement
which expressly survive termination by Purchaser. Notwithstanding anything to the contrary,
unless Purchaser shall affirmatively elect to proceed with Closing at or before the expiration of the
Due Diligence Period by written notice to Seller and Title Insurer, Purchaser shall be deemed to
have timely elected to have terminated this Agreement.

        4.7    Continuing Agreement. If Purchaser does not elect (or is not deemed to have
elected) to terminate this Agreement prior to the expiration of the Due Diligence Period, then:
(a) this Agreement will remain in full force and effect, and (b) PURCHASER WILL BE
DEEMED TO HAVE ACCEPTED THE PROPERTY ON AN “AS IS” BASIS, SUBJECT
ONLY TO THE TERMS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS
SET FORTH IN THE DOCUMENTS AND AGREEMENTS EXECUTED AND
DELIVERED AT CLOSING, and (c) Purchaser will be deemed to have agreed to accept title to
the Property subject to the Permitted Exceptions. PURCHASER HAS AGREED TO ACCEPT
POSSESSION OF THE PROPERTY AT CLOSING ON AN “AS IS” BASIS. SELLER
AND PURCHASER AGREE THAT THE PROPERTY WILL BE SOLD “AS IS” AND
EXCEPT AS SET FORTH IN ARTICLE 5, SUCH SALE WILL BE WITHOUT


                                                 -7-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 47 of 99




REPRESENTATION OR WARRANTY BY SELLER OF ANY KIND, EXPRESS OR
IMPLIED (INCLUDING, WITHOUT LIMITATION, WARRANTY OF INCOME
POTENTIAL, OPERATING EXPENSES, USES, MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE), AND SELLER HEREBY DISCLAIMS AND
RENOUNCES ANY SUCH REPRESENTATION OR WARRANTY.

         Except as expressly set forth in this Agreement to the contrary, Purchaser releases Seller,
its managers, and its respective direct or indirect members, partners, shareholders, officers,
directors, employees or agents (collectively, the “Seller Related Parties”) and their respective
successors and assigns from and against any and all claims that Purchaser or any party related to
or affiliated with Purchaser (each, a “Purchaser Related Party”) has or may have arising from or
related to any matter or thing related to or in connection with the Property except as expressly set
forth in this Agreement to the contrary, including the documents and information referred to
herein, the Leases, the Tenants (as defined below), and any environmental conditions and, except
as expressly set forth in this Agreement to the contrary, neither Purchaser nor any Purchaser
Related Party shall look to Seller, the Seller Related Parties or their respective successors and
assigns in connection with the foregoing for any redress or relief. This release shall be given full
force and effect according to each of its express terms and provisions, including those relating to
unknown and unsuspected claims, damages, and causes of action. To the extent required to be
operative, the disclaimers and warranties contained herein are “conspicuous” disclaimers for
purposes of any applicable law, rule, regulation, or order.

NOTWITHSTANDING THE FOREGOING, NEITHER THIS SECTION 4.7, NOR ANY
OTHER TERM OR CONDITION CONTAINED IN THIS AGREEMENT OR ANY
OTHER DOCUMENT OR INSTRUMENT GIVEN IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY, SHALL IN ANY
WAY WAIVE OR OTHERWISE LIMIT ANY OF PURCHASER’S RIGHTS UNDER
APPLICABLE WARRANTIES/GUARANTEES RELATING TO THE CONSTRUCTION
OF THE IMPROVEMENTS AND/OR APPLICABLE TEXAS CONSTRUCTION
DEFECT LAWS.

        4.8     “AS IS” Defined. As used in this Agreement, the term “AS IS” means, as and
where the Property presently exists as of the expiration of the Due Diligence Period, including,
without limitation, all faults, defects, claims, liens, and other conditions of every kind or
description with respect to (a) physical and environmental condition of the Property, including
defects seen and unseen and conditions natural and artificial, (b) the Permitted Exceptions, (c) the
Service Contracts, (d) the financial operation and condition of the Property, (e) compliance with
all laws, ordinances, rules and regulations to which the Property is subject, (f) all claims, demands,
actions or causes of action that relate in any way to the Property or the ownership and operation
thereof, whether known or unknown, and (g) all other matters related in any way to the ownership
and operation of the Property, whether known or unknown. Notwithstanding the foregoing,
neither this Section 4.8, nor any other term or condition contained in this Agreement or any
other document or instrument given in connection with this Agreement or the transaction
contemplated hereby, shall in any way waive or otherwise limit any of Purchaser’s rights
under applicable warranties/guarantees relating to the construction of the Improvements
and/or applicable Texas construction defect laws.


                                                 -8-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 48 of 99




        Except as otherwise provided in this Agreement, Seller makes no warranty with respect to
the presence of Hazardous Materials on, above, or beneath the Property (or any parcel in proximity
thereto) or in any water on or under the Property. The Closing hereunder shall be deemed to
constitute an express waiver of Purchaser’s right to cause Seller to be joined in any action brought
under any Environmental Laws. As used herein, the term “Hazardous Materials” shall mean:
(a) those substances included within the definitions of any one or more of the terms “hazardous
materials”, “hazardous wastes”, “hazardous substances”, “industrial wastes”, and “toxic
pollutants”, as such terms are defined under the Environmental Laws, or any of them;
(b) petroleum and petroleum products, including, without limitation, crude oil and any fractions
thereof; (c) natural gas, synthetic gas and any mixtures thereof; (d) asbestos and or any material
which contains any hydrated mineral silicate, including, without limitation, chrysotile, amosite,
crocidolite, tremolite, anthophylite and/or actinolite, whether friable or non-friable;
(e) polychlorinated biphenyl (“PCBs”) or PCB-containing materials or fluids; (f) radon; (g) any
other hazardous or radioactive substance, material, pollutant, contaminant or waste, (h) radioactive
materials or substances, and (i) any other substance with respect to which any Environmental Law
or governmental authority requires environmental investigation, monitoring or remediation. As
used herein, the term “Environmental Laws” shall mean all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, in each case as amended or supplemented
from time to time, including, without limitation, all applicable judicial or administrative orders,
applicable consent decrees and binding judgments relating to the regulation and protection of
human health, safety, the environment and natural resources (including, without limitation,
ambient air, surface water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation), including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the
Hazardous Material Transportation Act, as amended (49 U.S.C. §§ 5101 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§ 136 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. §§ 6901 et seq.), the Toxic Substances
Control Act, as amended (15 U.S.C. §§ 2601 et seq.), the Clean Air Act, as amended (42 U.S.C.
§§ 7401 et seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et seq.),
the Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et seq.), any state or local counterpart
or equivalent of any of the foregoing, and any federal, state or local transfer of ownership
notification or approval statutes.

       The provisions of Sections 4.5, 4.7 and 4.8 shall survive the Closing or the earlier
termination of this Agreement and shall not be deemed to have merged into any of the documents
executed or delivered at the Closing.

        4.9     Availability of Information. Notwithstanding the fact that the Information
Documents and other information concerning the Property may be located in more than one
location, all such files and documents will be made available for Purchaser’s due diligence, review
and copying at the Property.

        4.10 Information from Agents. In making its investment decisions with respect to the
Property, including its decision to elect or not elect to terminate this Agreement during the Due
Diligence Period, subject to the terms of Section 14.1 of this Agreement, Purchaser may interview
tenants, Seller's property manager, the other parties to the Service Contracts, and Seller’s


                                                -9-
1190996/LA
                Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 49 of 99




employees, agents, contractors, and investment advisors. Seller shall cooperate with Purchaser in
connection with its due diligence activities and will instruct its property manager and Seller’s
employees (if any), agents, contractors, and investment advisors to cooperate with Purchaser and
its agents, contractors and consultants. Notwithstanding the foregoing, Seller shall not have any
liability with respect to any opinions, statements, warranties, representations, or other information
furnished to Purchaser by such employees, agents, contractors, and investment advisors, unless
expressly incorporated in this Agreement as Seller’s representations.

                                       ARTICLE 5
                         SELLER’S WARRANTIES & REPRESENTATIONS

             Seller represents and warrants to the Purchaser the following:

        5.1    Seller has been duly organized and is validly existing under the laws of the State of
Delaware. Seller is duly qualified to do business and is in good standing in the State where the
Property is located. Seller has the full right and authority to enter into this Agreement and to
transfer all of the Property to be conveyed by Seller and to consummate or cause to be
consummated the transactions contemplated herein in accordance with the terms hereof. No
consents, approvals or other authorizations are required by other partners, entities, trusts or other
organization or individuals in order to validly effectuate the transactions contemplated hereby.
The person signing this Agreement on behalf of Seller is authorized to do so and may bind the
Seller without the joinder or co-signature of any other person.

        5.2    There is no action, suit, arbitration, unsatisfied order or judgment, governmental
investigation or proceeding threatened or to Seller's knowledge pending against Seller, the
Property, or the transaction contemplated by this Agreement.

       5.3    Seller has received no written notification that any governmental agency has
determined that there are any violations of any Environmental Laws with respect to the Property.

        5.4     To Seller’s knowledge, the Service Contracts Schedule is a true, correct and
complete list of the Service Contracts in effect with respect to the Property as of the Effective Date
of this Agreement.

       5.5     The Seller is the sole owner of, and shall convey at Closing fee simple title to, the
Property, subject only to the Permitted Exceptions.

        5.6   The Seller owns legal and beneficial title to the Personal Property, other than any
leased equipment at the Property, and at Closing shall convey the same free and clear of all liens,
charges and encumbrances, subject only to the Permitted Exceptions.

        5.7     Seller has not granted to any person or entity any option or other right to purchase
all or any portion of the Property and no person or entity has any option or other right to purchase
the Property.




                                                    -10-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 50 of 99




       5.8     The execution and delivery of this Agreement, and its performance by Seller, will
not conflict with, or result in the breach of, any contract, agreement, law, rule or regulation to
which Seller is a party, or by which Seller or any Property owned by Seller is bound.

        5.9    This Agreement has been duly authorized, executed and delivered and is valid and
enforceable against Seller in accordance with its terms, and each instrument to be executed by
Seller pursuant to this Agreement, or in connection herewith, will, when executed and delivered,
be valid and enforceable against Seller in accordance with its terms, except as such enforcement
may be limited by bankruptcy and other laws affecting creditors’ rights generally and principles
of equity.

         5.10 Seller has not made and does not intend to make a general assignment for the benefit
of its creditors; nor has Seller had an attachment, execution or other judicial seizure of any property
interest which remains in effect.

       5.11 There is not pending any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution or recomposition of Seller, or the debts of Seller,
under any law relating to bankruptcy, insolvency, reorganization or the relief of debtors, or seeking
the appointment of a receiver, trustee, custodian or other similar official for Seller or the Property.

       5.12     To Seller’s knowledge, the Property is not contaminated with any Hazardous
Substances.

        5.13 To the best of Seller’s knowledge, the Rent Roll is the rent roll utilized by Seller in
operating the Property in the ordinary course of business; and there are no leases, licenses or other
similar occupancy agreements with respect to the leasing or occupancy of the Property other than
those shown on the Rent Roll delivered to Purchaser.

        5.14 To the best of Seller’s knowledge, Seller has delivered to Purchaser true and correct
copies of the Leases (including all amendments, supplements, and modifications thereto). No
Person has a right to use or occupy the Property other than pursuant to the Leases. Neither Seller's
interest in the Leases nor any of the rentals due or to become due under the Leases has been
assigned or will be assigned, encumbered or subject to any liens at the Closing Date.

        5.15 Seller has not received any written notice from any governmental agency that the
Property or any condition existing thereon or any present use thereof currently violates any law or
regulations applicable to the Property.

        5.16 Seller has received no written notice of any unpaid charges, debts, liabilities, claims
or obligations arising from the construction, occupancy, ownership, use or operation of the
Property prior to Closing which could give rise to any mechanic’s or materialmen’s or other
statutory liens against any of the Property which will not be paid by or bonded over by Seller at
Closing, or for which Purchaser will be responsible.

         5.17 Other than any possible property tax appeal or property tax litigation, there is no
litigation, arbitration or other legal or administrative suit, action, proceeding or investigation of
any kind pending or, to Seller’s knowledge threatened against or involving Seller relating to the

                                                 -11-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 51 of 99




Property or any part thereof, including, but not limited to, any condemnation action relating to the
Property or any part thereof.

        5.18 Neither Seller, nor any constituent owner of Seller, nor, to Seller’s knowledge, any
person or entity (in each case, other than shareholders of any publicly traded company) with actual
authority to direct the actions of any member, partner or shareholder of Seller, (i) are named on
any list of persons, entities and governments issued by the Office of Foreign Assets Control of the
United States Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 –
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten to Commit,
or Support Terrorism (“Executive Order 13224”), as in effect on the date hereof, or any similar
list known to Seller or publicly issued by OFAC or any other department or agency of the United
States of America (collectively, the “OFAC Lists”), (ii) are included in, owned by, controlled by,
knowingly acting for or on behalf of, knowingly providing assistance, support, sponsorship, or
services of any kind to, or otherwise knowingly associated with any of the persons, entities or
governments referred to or described in the OFAC Lists, or (iii) has knowingly conducted business
with or knowingly engaged in any transaction with any person, entity or government named on
any of the OFAC Lists or any person, entity or government included in, owned by, controlled by,
acting for or on behalf of, providing assistance, support, sponsorship, or services of any kind to,
or, to Seller's knowledge, otherwise associated with any of the persons, entities or governments
referred to or described in the OFAC Lists.

      5.19 Seller is not a "foreign person" as defined in Section 1445 of the Internal Revenue
Code of 1986, as amended, and the Income Tax Regulations thereunder.

       5.20 Garrett Construction acted as the general contractor but performed no actual work
of construction on the Land or in connection with the Improvements, and the assignable warranties
and guarantees described in Section 1.1(e)(iii) are the only warranties and guarantees relating to
such work of construction except as may have been given by Garrett Construction.

        As used in this Agreement, the phrase “to Seller’s knowledge” and words of similar import
shall mean the actual, current knowledge (as of the date the representation and warranty is made)
of Eric Garrett regarding the Property without duty of investigation or inquiry, and no knowledge
shall be imputed to any other person or entity. The representations and warranties of Seller set
forth in this Article 5, as updated by the certificate of Seller to be delivered to Purchaser at Closing
in accordance with Article 9 hereof, shall survive Closing for a period of twelve (12) months. No
claim for a breach of any representation or warranty of Seller shall be actionable or payable (a) if
the breach in question results from or is based on a condition, state of facts or other matter which
was known to Purchaser prior to Closing, (b) unless the valid claims for all such breaches
collectively exceed $25,000.00, in which event the full amount of such valid claims shall be
actionable, up to but not exceeding the amount of the Liability Cap (as defined below), and
(c) unless written notice containing a description of the specific nature of such breach shall have
been given by Purchaser to Seller prior to the expiration of said twelve (12) months. As used
herein, the term “Liability Cap” shall mean the total aggregate amount of $750,000.00. Except
in connection with Seller's actual fraud, in no event shall Seller’s aggregate liability to Purchaser
for breach of any representation or warranty of Seller in this Agreement exceed the amount of the
Liability Cap.


                                                  -12-
1190996/LA
              Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 52 of 99




                                 ARTICLE 6
                  PURCHASER’S WARRANTIES & REPRESENTATIONS

         6.1    Purchaser’s Authority, Etc. Purchaser is a limited liability company, duly formed,
validly existing, and in good standing under the laws of the State of Delaware. Purchaser has the
full right, power and authority to purchase the Property as provided in this Agreement and to carry
out Purchaser’s obligations hereunder, and all requisite action necessary to authorize Purchaser to
enter into this Agreement and to carry out its obligations hereunder have been, or by the Closing
will have been, taken. The person signing this Agreement on behalf of Purchaser is authorized to
do so and may bind Purchaser without the joinder or co-signature of any other person.

       6.2    No Litigation. There is no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Purchaser which, if adversely determined,
could individually or in the aggregate interfere with the consummation of the transaction
contemplated by this Agreement.

        6.3     Survival of Purchaser’s Representations and Warranties. The representations
and warranties of Purchaser set forth this Agreement shall survive Closing for a period of six
(6) months. No claim for a breach of any representation or warranty of Purchaser shall be
actionable or payable (a) if the breach in question results from or is based on a condition, state of
facts or other matter which was known to Seller prior to Closing, (b) unless the valid claims for all
such breaches collectively aggregate more than $25,000.00, in which event the full amount of such
valid claims shall be actionable, up to but not exceeding the amount of the Liability Cap (as defined
below), and (c) unless written notice containing a description of the specific nature of such breach
shall have been given by Seller to Purchaser prior to the expiration of said six (6) months. As used
herein, the term “Liability Cap” shall mean the total aggregate amount of $200,000.00. In no
event shall Purchaser’s aggregate liability to Seller for breach of any representation or warranty of
Purchaser in this Agreement exceed the amount of the Liability Cap.

                                  ARTICLE 7
             COVENANTS AND EXECUTORY AGREEMENTS PENDING CLOSING

        7.1    Contracts. From and after the Effective Date and continuing through the day
immediately preceding the expiration of the Due Diligence Period, Seller shall not enter into any
new contracts or any amendments or modifications to the existing contracts that will survive
Closing without Purchaser's prior written consent, which consent shall not be unreasonably
withheld, conditioned, or delayed (and provided that no such consent shall be necessary in the
event such contract is required in connection with an emergency). From and after the expiration
of the Due Diligence Period and continuing thereafter through the Closing (provided this
Agreement has not been terminated), Seller will not enter into any new contracts or any
amendments or modifications to the existing contracts that will survive Closing without
Purchaser's prior written consent, which consent may be withheld in Purchaser's sole and absolute
discretion. Seller shall provide Purchaser with copies of all contract proposals and new contracts
upon the delivery or receipt thereof.

        7.2    Leases. From and after the Effective Date, Seller shall continue to operate and
lease the Property in the ordinary course of business and consistent with past practice, provided,

                                                -13-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 53 of 99




that, in no event shall Seller alter, amend, modify, supplement or extend the term of any Lease or
enter into any new Lease upon terms other than as provided on Schedule 7.2 (attached hereto)
without Purchaser’s prior written consent. Seller shall provide an updated rent roll depicting lease
activity during the Due Diligence Period at least twenty-four (24) hours prior to the expiration of
the Due Diligence Period for Purchaser’s review.

       7.3      Proceedings. Seller shall promptly deliver notice to Purchaser, and prior to
Closing, if the same may adversely affect the Property, defend at Seller's expense in the ordinary
course of business and consistent with past practice, any action, litigation, arbitrations, mediation,
reference, condemnation or other proceeding affecting the Property, or the use, possession or
occupancy thereof.

        7.4     Operation in the Ordinary Course. From the Effective Date until the Close of
Escrow, Seller shall (i) operate and manage the Property in the ordinary course and consistent with
Seller's past practices and all applicable laws, (ii) maintain all casualty and liability insurance in
place as' of the Effective Date with respect to the Property in amounts and with deductibles
substantially the same as existing on the Effective Date, (iii) maintain all present services and
amenities, (iv) maintain the Property in good condition, repair and working order, ordinary wear
and tear excepted, and comply with all applicable laws and regulations, (v) keep on hand sufficient
materials, supplies, equipment and other personal property for the efficient operation and
management of the Property, and (vi) perform when due, and otherwise comply with, all of Seller's
obligations and duties under the Leases and Service Contracts. None of the Personal Property shall
be removed from the Land, unless replaced by unencumbered (other than Seller’s first mortgage
lien, which will be removed as of the Closing) personal property of equal or greater utility and
value.

        7.5    Covenant Not to Convey or Encumber. From and after the Effective Date and
continuing until the Closing (provided the Agreement has not been terminated), Seller shall not
convey or encumber any portion of the Property or any rights therein, nor enter into any
conveyance, security document, easement, or other agreement granting to any person or entity any
rights with respect to the Property or any part thereof, or any interest whatsoever therein, or any
option with respect thereto, without the prior written consent of Purchaser, which consent may be
withheld in Purchaser's sole and absolute discretion.

        7.6     Keep Purchaser Informed. Seller shall endeavor to keep Purchaser informed as to
the ongoing operations at the Property and to all material developments with respect to the Property
(in each case, as soon as readily available after the Effective Date), including, providing Purchaser
with (i) prompt notice of all new Leases and Service Contracts or modifications to existing Leases
and Service Contracts entered into in accordance with the terms of this Agreement (together with
copies thereof), and (ii) copies of all material third-party correspondence received or delivered
with respect to the Property (including default notices under the Leases and Service Contracts but
excluding correspondence with Seller’s investor(s) and electronic mail other than electronic mail
that constitutes formal contractual notice of default), promptly following receipt or delivery.

       7.7     Zoning. Initiate, consent to, approve or otherwise take any action with respect to
the zoning, or any other governmental rule or regulation, presently applicable to all or any part of
the Property; or

                                                 -14-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 54 of 99




        7.8   Press Releases. Issue any press release or other media publicity of any kind
whatever with respect to this Agreement, or the transaction contemplated hereby, without the prior
written consent of Purchaser.

                                      ARTICLE 8
                                CONDITIONS TO CLOSING

       8.1    Conditions to Purchaser’s Obligations. Purchaser’s obligation to close the
purchase and sale of the Property is conditioned upon each of the foregoing conditions precedent:

               (a)    Title Insurer shall be irrevocably committed to issue to Purchaser an ALTA
extended coverage Owner’s Policy of Title Insurance with liability in the amount of the Purchase
Price showing the Property vested in the name of Purchaser or Purchaser’s nominee, subject only
to the Permitted Exceptions.

              (b)   Seller shall have performed and observed in all material respects all
covenants and agreements to be performed by Seller.

              (c)    All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of Closing subject to
factual changes which do not materially affect the value of the Property.

               (d)    There shall be no violations of any applicable laws, statutes, codes, or
ordinances pertaining to the Property which substantially affect the value of the Property.

        8.2    Conditions to Seller’s Obligations. Seller’s obligation to close the purchase and
sale of the Property is conditioned upon each of the foregoing conditions precedent:

              (a)   Purchaser shall have performed and observed in all material respects all
covenants and agreements to be performed by Purchaser under this Agreement.

             (b)      All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the date of Closing.

                                          ARTICLE 9
                                          CLOSING

        9.1    Time and Place. The consummation of the transaction contemplated hereby
(“Closing”) shall be completed through an escrow with Title Insurer on February 26, 2020 (i.e.
the date that occurs fifty-one (51) days after the Effective Date) (the “Closing Date”).
Notwithstanding the foregoing, Purchaser shall have the right upon written notice to Seller
delivered not later than five (5) business days prior to the originally scheduled Closing Date to
extend the Closing to March 12, 2020 (i.e. one period of fifteen (15) days) upon depositing with
the Title Insurer the sum of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
(together with all interest earned thereon, the “Extension Deposit”) on or prior to the Closing.
The Extension Deposit shall be immediately non-refundable, except as otherwise set forth herein.
The Extension Deposit shall apply to the Purchase Price.


                                               -15-
1190996/LA
                   Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 55 of 99




             9.2      Seller’s Obligations at Closing. At Closing, Seller shall:

               (a)     execute and deliver to Purchaser, in recordable form, a Special Warranty
Deed in the form of Exhibit E (the “Deed”), conveying the Land and Improvements to Purchaser,
subject only to the Permitted Exceptions;

               (b)     execute and deliver to Purchaser a Bill of Sale in the form of Exhibit F (the
“Bill of Sale”), conveying the Personal Property without warranty of title or use and without
warranty, expressed or implied, as to merchantability and fitness for any particular purpose, subject
only to the Permitted Exceptions;

                 (c)    execute and deliver to Purchaser the “Assignment and Assumption” of
Leases in the form attached hereto as Exhibit G, pursuant to which Seller will transfer and assign
its interest in the Leases to Purchaser and Purchaser shall assume all obligations of Seller with
respect thereto;

                 (d)     execute and deliver the “Assignment and Assumption of Service
Contracts” in the form attached hereto as Exhibit H, pursuant to which Seller shall assign (to the
extent its interests are assignable) its interest in the Service Contracts to Purchaser, and Purchaser
shall assume all Seller’s obligations with respect thereto;

               (e)    execute and deliver the “General Assignment of Intangibles” in the form
attached hereto as Exhibit I, pursuant to which Seller shall assign its interest in the Intangibles to
Purchaser;

              (f)     join with Purchaser in the execution of a Tenant Notice in the form of
Exhibit J, which Purchaser shall send to each tenant at the Property (collectively, the ‘Tenants”
and each a “Tenant”) under Leases, informing such Tenant of the sale of the Property and of the
assignment to Purchaser of Seller’s interest in, and obligations under, the Leases (including, if
applicable any security deposits) and directing that all rent and other sums payable after the
Closing under each such Lease shall be paid as set forth in the notice;

              (g)      deliver to the Title Insurer such evidence as the Title Insurer may
reasonably require as to the authority of the person or persons executing documents on behalf of
Seller;

              (h)     deliver to Purchaser a Certificate of Non-Foreign Status in the form of
Exhibit K, duly executed by Seller stating that Seller is not a “foreign person” as defined in the
Federal Foreign Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act;

                (i)    cause the delivery, at the Property, of the Leases, Service Contracts and
licenses and Permits, if any, in the possession of Seller or Seller’s agents, together with such
leasing and property files and records which are material in connection with the continued
operation, leasing and maintenance of the Property;

               (j)    deliver to Purchaser possession and occupancy of the Property, subject only
to the Permitted Exceptions;


                                                      -16-
1190996/LA
                   Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 56 of 99




              (k)      execute and deliver a closing statement (the “Closing Statement”) for the
purchase and sale of the Property; and

               (l)     deliver such additional documents as shall be reasonably required by
Purchaser or the Title Insurer or any other parties to consummate the transaction contemplated by
this Agreement.

             9.3      Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

               (a)    pay to Seller the full amount of the Purchase Price in the manner and subject
to the adjustments and credits described in Section 9.4;

                  (b)     join Seller in execution of the instruments described in subsections 9.2(c),
(d), (e), (f), (h), (k) and (l);

              (c)      deliver to the Title Insurer such evidence as the Title Insurer may
reasonably require as to the authority of the person or persons executing documents on behalf of
Purchaser;

             (d)     deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

             9.4      Credits and Prorations.

               (a)     The following shall be apportioned with respect to the Property as of 12:01
a.m. (local time at the Property), on the day of Closing, as if Purchaser were vested with title to
the Property during the entire day upon which Closing occurs (except that if Escrow Agent does
not receive the Purchase Price by receipt of wired funds and authorization from Purchaser to
disburse the Purchase Price, as adjusted, to Seller by 3:00 P.M. Pacific Time on the day upon
which Closing occurs, all prorations shall be made as of the following business day):

                      (i)     all paid rents and prepaid rents, if any, as and when collected (the
term “rents” as used in this Agreement includes all payments due and payable by Tenants under
the Leases);

                      (ii)   taxes (including personal property taxes on the Personal Property)
and assessments levied against the Property;

                      (iii) payments under the Service Contracts that are assumed by
Purchaser, other than any prior payments made under any cable, internet, phone and/or
telecommunications agreements (and Seller shall terminate and pay all fees due or payable under
any Service Contracts not being assumed by Purchaser);

                        (iv)    the cost of gas, electricity, water, sewer, and other utility charges for
which Seller is liable, if any, such charges to be apportioned at Closing on the basis of the most
recent meter reading occurring prior to Closing (it being the intention of the parties that all meters



                                                    -17-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 57 of 99




will be ready by the utility companies by the close of business on the day immediately prior to
Closing).

                       (v)    any other operating expenses, pre-paid expenses, or other items of
expense pertaining to the Property.

                (b)    Notwithstanding anything contained in the foregoing provisions:

                       (i)     At Closing, (A) Seller shall deliver to Purchaser any refundable
security deposits actually held by or obligated to be held by Seller pursuant to the Leases, and
(B) Seller shall be entitled to receive and retain such refundable cash and deposits posted with
Utility Companies.

                         (ii)    City, state and county real property taxes and all assessments and
personal property taxes payable during the calendar year of Closing shall be prorated based on the
ad valorem tax bills for the Property for such period, if any. All real property taxes will include
all city, state, county, and school district ad valorem taxes and special assessments based on the
current property tax bills for the Property. Seller shall cause to be paid at the Closing, the prorated
portion of any improvement lien assessments, levied and pending special assessments, delinquent
assessments due under any covenants, conditions and restrictions or similar documents affecting
the Land and/or Improvements, and any other special taxing district assessments against the
Property. If the amount of any such taxes is not ascertainable on the Closing date, the proration
for such taxes shall be based on the most recent available bill; provided, however, that after the
Closing, the Seller and Purchaser shall reprorate the taxes and pay any deficiency in the original
proration to the other party promptly upon receipt of the actual bill for the relevant taxable period.
In the event that the Property or any part thereof shall be or shall have been affected by an
assessment or assessments by federal, state or municipal agencies, whether or not the same become
payable in annual installments, the Seller shall, at the Closing, be responsible for any installments
due prior to the Closing and Purchaser shall be responsible for any installments due on or after the
Closing. Additionally, Purchaser understands and agrees that if Seller is currently in litigation,
formal challenge or appeal for the purposes of challenging ad valorem property tax liability for the
period of Seller’s ownership of the Property or some portion thereof, whether said formal challenge
is to assessed value, tax rate or otherwise, Seller shall be entitled (i) to continue said litigation,
formal challenge or appeal until a final, un-appealable judgment is reached, and to remain the party
responsible for the same despite Purchaser’s ownership of the Property after Closing, and (ii) to
recoup the full amount of any reimbursement for property tax payments attributable to the period
occurring prior to Closing (including that portion of 2020 prior to Closing) in the event Seller’s
efforts directly or indirectly lead to a decreased tax liability with the applicable office or offices
that establish ad valorem property taxes. In the event any such reimbursement funds are
transmitted to Purchaser, Purchaser shall remit the same to Seller within seven (7) business days.
Purchaser agrees to cooperate in good faith with any on-going efforts of Seller as described herein,
provided Purchaser shall not be obligated to expend money or undergo actions detrimental to the
use or value of the Project. Nothing in this paragraph 6.5 shall require or obligate Seller to continue
or commence litigation, formal challenge or appeal of property taxes; it shall be in Seller’s sole
discretion whether to engage in such action(s). The reproration obligation and property tax
challenge mechanics under this subsection 9.4(b)(ii) shall survive the Closing without limitation.


                                                 -18-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 58 of 99




                        In addition, if after the Closing there is an adjustment or reassessment by
any governmental authority for the year of the Closing or any prior year (whether in the nature of
a “roll-back” tax or otherwise), any additional tax payment assessed on the Property will be paid
by Seller. If it is known, as of the date of Closing, that a so-called “roll-back” tax will be assessed
after Closing, the estimated amount of the “roll-back” taxes will be escrowed with the
Title Insurer at Closing. The taxes will then be paid by the Title Insurer when actually assessed
and Seller agrees to pay its share of any shortfall in the estimate, if applicable.

                       (iii)   The Personal Property is included in this sale, without further
charge.

                        (iv)  Purchaser shall deliver to Seller (together with a detailed billing
report with respect to the same) within ninety (90) days after the date of Closing the amount of all
tenant reimbursements due and payable by tenants after the Closing with respect to costs incurred
by Seller prior to Closing for the provision of utilities, gas, electricity, water and sewer to the
Property, if any.

                        (v)     Purchaser will make a good faith effort after Closing to collect all
rents, reimbursements and any and all other amounts due and payable by the tenants at the Property
in the usual course of Purchaser’s operation of the Property, but Purchaser will not be obligated to
institute any lawsuit or other collection procedures to collect delinquent rents. Unpaid and
delinquent rent collected by Seller after the date of Closing shall be delivered, without setoff or
deduction, within two (2) business days after the receipt thereof, to Purchaser. Additionally, Seller
and Purchaser agree that all unpaid and delinquent rent received by Purchaser shall first be applied
to rents that became due on or after the date of Closing, with anything remaining being paid to
Seller with respect to rent that was due but unpaid as of the Closing.

              (c)   Those items for which actual bills are not available at Closing, shall be
prorated based upon the good faith estimates or the previous month’s or year’s bill(s), as
applicable.

               (d)      All apartment units within the Improvements that are vacant as of the date
which is five (5) business days prior to Closing shall be made "rent ready" by Seller prior to
Closing; provided, that if Seller fails to do so (and as Buyer's sole remedy for such failure), Buyer
shall receive a credit against the Purchase Price of $1,000.00 for each such unit which is not in
rent ready condition as of the Closing.

                (e)     Other expenses relating to the Property as of 12:01 A.M. on the day of
Closing and all periods thereafter, including those required by any assumed contract or agreement
for any services to the Property and those incurred or ordered by Seller or Seller’s agents which
are transferred to and assumed by Purchaser will be paid for by Purchaser and Seller shall not have
any liability for such costs.

              (f)   The provisions of this Section 9.4 shall survive the Closing for a period of
twelve (12) months.



                                                 -19-
1190996/LA
                   Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 59 of 99




             9.5      Closing Costs.

                      (a)    Seller shall pay or reimburse Purchaser for:

                             (i)       one-half of any escrow fees charged by the Title Insurer;

                       (ii)    all costs incurred to defease, repay or satisfy any liens that the Seller
is obligated to remove or has otherwise previously agreed, in writing, to satisfy prior to Closing,
including all recording fees relating thereto;

                             (iii)     any termination fees associated with the Rejected Service Contracts;

                             (iv)      any transfer or assignment fees on transferable licenses and Permits;

                             (v)       all real estate transfer or documentary stamp taxes;

                     (vi)   all real estate brokerage commissions payable for services provided
by Jeff Rowerdink with Berkadia as outlined in a separate agreement between Seller and Berkadia;

                       (vii) the costs for an owner’s policy of title insurance on the Property in
the amount of the Purchase Price including any waivers of pre-printed exceptions or shortages of
area, and affirmative covenants over exceptions otherwise not acceptable to Purchaser; and

                      (viii) all other expenses due or incurred by Seller in connection with this
transaction customarily paid by sellers in Texas.

                      (b)    Purchaser shall pay:

                       (i)     all recording costs and fees relating to the recordation of the Deed
and any mortgage obtained by Purchaser, including any state, county or other recordation taxes or
similar charges relating thereto;

                       (ii)   all costs associated with any financing obtained by Purchaser,
including any costs associated with its lender’s title insurance policy;

                      (iii) all costs associated with Purchaser’s investigation of the Property,
including, without limitation, costs associated with environmental investigations and reports, and
expenses and engineering expenses;

                       (iv)    the costs of any endorsements to the owner’s or lender’s title
insurance policy (other than endorsements required to insure over items Seller has agreed to insure
over);

                      (v)    one-half of any escrow fees charged by the Title Insurer and all other
costs, expenses and charges by the Title Company for conducting the closing; and

                       (vi)   all other expenses due or incurred by Purchaser in connection with
this transaction customarily paid by purchasers in Texas.

                                                        -20-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 60 of 99




               (c)    Seller and Purchaser shall each pay the fees of their respective attorneys
incurred in connection with this transaction.

                                            ARTICLE 10
                                             DEFAULT

        10.1 Default by Purchaser. If Purchaser breaches, defaults or fails to perform its
obligations under this Agreement which breach, default or failure is not cured within ten (10)
business days after delivery of written notice thereof to Purchaser, and Seller has not breached,
defaulted or failed to perform its obligations under this Agreement, then, as Seller’s sole and
absolute remedy, to the exclusion of all other remedies including, without limitation, specific
performance, the Earnest Money shall be paid to Seller, in which case the Earnest Money shall
constitute the entire liquidated damages of Seller and Purchaser shall thereupon be relieved of all
further obligations and liabilities arising out of this Agreement, it being agreed that the actual
damages of Seller are difficult or impossible to ascertain and that said Earnest Money represents
the parties best estimate of the actual damages of Seller. Notwithstanding, the foregoing is not
intended to limit Purchaser’s surviving obligations under this Agreement, including any obligation
of Purchaser to indemnify Seller. Nothing in this Section 10.1 excuses Purchaser from making the
Earnest Money deposits when required pursuant to this Agreement.

        10.2 Default by Seller. In the event Seller breaches, defaults or fails to perform its
obligations under this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as herein expressly provided, and such
breach, default or failure is not cured within ten (10) business days after delivery of written notice
thereof to Seller, Purchaser, as its sole and exclusive remedy, shall be entitled to either: (i) receive
the return of the Earnest Money, which return shall operate to terminate this Agreement and release
Seller from any and all liability hereunder, and, within two (2) business days of written demand
therefor, receive full reimbursement from Seller of all actual and verifiable out-of-pocket costs,
expenses and fees (including reasonable attorneys’ fees) incurred by Purchaser as a result of its
due diligence on the Property, negotiation of this Agreement, and obtaining financing (or a
commitment therefor) in an amount not to exceed $100,000.00, or (ii) seek specific performance
of this Agreement. The provisions of this Article 10 shall survive the termination of this
Agreement and the Closing.

                                           ARTICLE 11
                                          RISK OF LOSS

        11.1 Minor Damage. In the event of loss or damage to the Property or any portion
thereof which is not “major” (as hereinafter defined), this Agreement shall remain in full force
and effect provided Seller performs any necessary repairs or, at Seller’s option, assigns to
Purchaser all of Seller’s right, title and interest to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to the premises in
question. If Seller elects to perform repairs upon the Property, Seller shall use reasonable efforts
to complete such repairs promptly and the date of Closing shall be extended a reasonable time in
order to allow for the completion of such repairs. If Seller elects to assign a casualty claim to
Purchaser, the Purchase Price shall be reduced by an amount equal to the deductible amount under


                                                  -21-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 61 of 99




Seller’s insurance policy. Upon Closing, full risk of loss with respect to the Property shall pass to
Purchaser.

        11.2 Major Damage. In the event of a “major” loss or damage, Purchaser may
terminate this Agreement by written notice to Seller, in which event the Earnest Money shall be
returned to Purchaser. If Purchaser does not elect to terminate this Agreement within ten
(10) business days after Seller sends Purchaser written notice of the occurrence of major loss or
damage, then Purchaser shall be deemed to have elected to proceed with Closing, in which event
Seller shall, at Seller’s option, either (a) perform any necessary repairs, or (b) assign to Purchaser
all of Seller’s right, title and interest to any claims and proceeds Seller may have with respect to
any casualty insurance policies or condemnation awards relating to the portion of the Property in
question, together with cash equal to the amount of any deductible relating thereto. If Seller elects
to perform repairs upon the Property, Seller shall use reasonable efforts to complete such repairs
promptly and the date of Closing shall be extended a reasonable time in order to allow for the
completion of such repairs. If Seller elects to assign a casualty claim to Purchaser, the Purchase
Price shall be reduced by an amount equal to the deductible amount under Seller’s insurance
policy. Upon Closing, full risk of loss with respect to the Property shall pass to Purchaser.

        11.3 Definition of “Major” Loss or Damage. For purposes of Sections 11.1 and 11.2,
“major” loss or damage refers to the following: (i) loss or damage to the Property or any portion
thereof such that the cost of repairing or restoring the portion of the Property in question to a
condition substantially identical to that of the premises in question prior to the event of damage
would be, in the opinion of an architect selected by Seller and approved by Purchaser, equal to or
greater than $1,500,000, and (ii) any loss due to a condemnation which permanently and materially
impairs the current use of the Property. If Purchaser does not give notice to Seller of Purchaser’s
reasons for disapproving an architect within ten (10) business days after receipt of notice of the
proposed architect, Purchaser shall be deemed to have approved the architect selected by Seller.

                                      ARTICLE 12
                                BROKERAGE COMMISSIONS

        Seller represents and warrants that, other than Jeff Rowerdink with Berkadia (who shall be
paid a commission by Seller pursuant to a separate written agreement), it has not dealt with any
investment adviser, real estate broker or finder, or incurred any liability for any commission or fee
to any investment adviser, real estate broker or finder, in connection with the sale of the Property
to Purchaser or this Agreement. Seller hereby agrees to indemnify and hold Purchaser harmless
from and against any and all claims for brokerage or finder’s fees or other similar commissions or
compensation made by any and all brokers or finders claiming to have dealt with Seller in
connection with this Agreement or the consummation of the transaction contemplated hereby.
Purchaser represents and warrants that, other than Jeff Rowerdink with Berkadia, it has not dealt
with any investment adviser, real estate broker or finder, or incurred any liability for any
commission or fee to any investment adviser, real estate broker or finder, in connection with the
purchase of the Property or this Agreement. Purchaser hereby agrees to indemnify and hold Seller
harmless from and against any and all claims for brokerage or finder’s fees or other similar
commissions or compensation made by any and all brokers or finders claiming to have dealt with
Purchaser in connection with this Agreement or the consummation of the transaction contemplated


                                                 -22-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 62 of 99




hereby. The foregoing indemnities are a material inducement to the parties entering into this
Agreement and shall survive Closing until the expiration of the statute of limitations period within
which any such investment adviser, real estate broker or finder must assert its claim to such fee or
commission or forever be barred.

                                          ARTICLE 13
                                           ESCROW

      13.1 Escrow Agent. The Title Insurer has agreed to act as escrow agent for the
convenience of the parties (the “Escrow Agent”).

                                         ARTICLE 14
                                       MISCELLANEOUS

        14.1 Confidentiality. Purchaser and its representatives shall hold in confidence all data
and information obtained with respect to Seller, its business, or the Property that is not otherwise
available to the public, whether obtained before or after the execution and delivery of this
Agreement, and shall not disclose the same to others; provided, however, it is understood and
agreed that Purchaser may disclose such data and information to Purchaser’s Lender and to the
employees, consultants, accountants, investors, partners, and attorneys of Purchaser. In the event
this Agreement is terminated or Purchaser fails to perform hereunder, Purchaser shall promptly
return to Seller any statements, documents, schedules, exhibits or other written information
obtained from Seller in connection with this Agreement or the transaction contemplated herein,
together with copies of any and all studies, reports, plans, financial projections, title reports,
surveys or other documents prepared by or for Purchaser in connection with its proposed
acquisition of the Property (all at no cost or expense to Seller, but without any representation or
warranty as to Seller’s right to use any such materials). This Section 14.1 shall survive termination
or Closing for a period of six (6) months.

      14.2 Public Disclosure. Any release to the public of information with respect to the sale
contemplated herein or any matters set forth in this Agreement will be made only in the form
approved by Purchaser and Seller and their respective counsel.

       14.3 Discharge of Obligations. The delivery and acceptance of the Deed by Seller and
Purchaser shall be deemed to be a full performance and discharge of every representation and
warranty made by Purchaser and Seller herein and every agreement and obligation on the part of
Purchaser and Seller to be performed pursuant to the provisions of this Agreement, except those
which are herein specifically stated to survive Closing.

        14.4 Assignment. Purchaser may assign its rights under this Agreement to an affiliate
of Purchaser or an entity controlling, controlled by, or under common control with Purchaser
pursuant to an agreement whereby the assignee expressly assumes all of the obligations of the
originally named Purchaser; provided, however, that Purchaser originally named herein shall
remain jointly and severally liable for all of the obligations of the Purchaser under this Agreement.
Purchaser shall give Seller written notice of any such assignment together with a copy of the
assignment document.


                                                -23-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 63 of 99




        14.5 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) internet e-mail with conforming copy sent by other means, or (b) personal delivery, or
(c) reputable overnight delivery service with proof of delivery, or (d) United States Mail, postage
prepaid, certified mail, return receipt requested, sent to the intended addressee at the address set
forth below, or to such other address or to the attention of such other person as the addressee shall
have designated by written notice sent in accordance herewith, and shall be deemed to have been
given either at the time of personal delivery, or, in the case of expedited delivery service or mail,
as of the date of first attempted delivery at the address and in the manner provided herein, or, in
the case of an email transmission, as of the date of the email transmission (or next business day if
transmitted on a day other than a business day) provided that an original of such email is also sent
to the intended addressee by means described in clauses (b), (c) or (d) above. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant to this Agreement
shall be as follows:

                If to Seller:         WG Monterrey Venture LLC
                                      c/o The Garrett Companies
                                      1051 Greenwood Springs Blvd., Suite 101
                                      Greenwood, Indiana 46143
                                      Attn: Eric Garrett
                                      Tel: (317) 743-5995
                                      Email: Eric@TheGarrettCo.com

                with a copy to:       WG Monterrey Venture LLC
                                      c/o The Garrett Companies
                                      1051 Greenwood Springs Blvd., Suite 101
                                      Greenwood, Indiana 46143
                                      Attn: Kyle McClammer
                                      Tel: (317) 743-8591
                                      Email: Eric@TheGarrettCo.com

                If to Purchaser:      Dornin Investment Group
                                      6725 Via Austi Parkway, Suite 380
                                      Las Vegas, Nevada 89119
                                      Attn: Chris Dornin
                                      Email: chris@dorningroup.com

                With Copy to:         Allen Matkins
                                      865 South Figueroa Street, Suite 2800
                                      Los Angeles, California 90017
                                      Attn: Mark Nicoletti, Esq.
                                      Tel: (213) 955-5517
                                      Email: mnicoletti@allenmatkins.com




                                                -24-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 64 of 99




                Escrow Agent:         Fidelity National Title
                                      4400 MacArthur Boulevard, Suite 200
                                      Newport Beach, California 92660
                                      Attn: Valerie Rapp
                                      Tel: (949) 477-3646
                                      Email: Valerie.Rapp@fnt.com

       14.6 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole or in part unless
such executory agreement is in writing and is signed by the parties hereto.

        14.7 Calculation of Time Periods. Unless otherwise specified, in computing any period
of time described in this Agreement, the day of the act or event after which the designated period
of time begins to run is not to be included and the last day of the period so computed is to be
included, unless such last day is a Saturday, Sunday or legal holiday under the laws of the State in
which the Property is located, in which event the period shall run until the end of the next day
which is neither a Saturday, Sunday or legal holiday. The final day of any such period shall be
deemed to end at 5 p.m. Pacific Time.

        14.8 Successors and Assigns. The terms and provisions of this Agreement are to apply
to and bind the permitted successors and assigns of the parties hereto.

        14.9 Entire Agreement. This Agreement, including the Exhibits, contains the entire
agreement between the parties pertaining to the subject matter hereof and fully supersedes all prior
written or oral agreements and understandings between the parties pertaining to such subject
matter.

        14.10 Further Assurances. Each party agrees that it will without further consideration
execute and deliver such other documents (including acknowledgments of receipt) and take such
other action, whether prior or subsequent to Closing, as may be reasonably requested by the other
party to consummate more effectively the purposes or subject matter of this Agreement. The
provisions of this Section 14.10 shall survive Closing.

       14.11 Counterparts. This Agreement may be executed in counterparts, and all such
executed counterparts shall constitute the same agreement. It shall be necessary to account for
only one such counterpart in proving this Agreement.

       14.12 Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this Agreement shall
nonetheless remain in full force and effect.

        14.13 Applicable Law. This Agreement is performable in the state in which the Property
is located and shall in all respects be governed by, and construed in accordance with, the
substantive federal laws of the United States and the laws of such state. Seller and Purchaser
hereby irrevocably submit to the jurisdiction of any state or federal court sitting in the state in
which the Property is located in any action or proceeding arising out of or relating to this
Agreement and hereby irrevocably agree that all claims in respect of such action or proceeding

                                                -25-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 65 of 99




shall be heard and determined in a state or federal court sitting in the state in which the Property
is located. Purchaser and Seller agree that the provisions of this Section 14.13 shall survive the
Closing.

     14.14 Jury Trial Waiver. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH SELLER AND/OR PURCHASER
MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY
PERTAINING TO THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE PARTIES AND EACH HEREBY REPRESENTS AND
WARRANTS TO THE OTHER THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH PARTY FURTHER
REPRESENTS AND WARRANTS TO THE OTHER THAT IT HAS BEEN REPRESENTED
IN THE SIGNING OF THIS AGREEMENT AND THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OF ITS OWN FREE WILL, AND HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THE PROVISIONS OF
THIS SECTION SHALL SURVIVE CLOSING OR THE TERMINATION OF THIS
AGREEMENT.

     14.15 Counsel. EACH PARTY HERETO WARRANTS AND REPRESENTS THAT
EACH PARTY HAS BEEN AFFORDED THE OPPORTUNITY TO BE REPRESENTED BY
COUNSEL OF ITS CHOICE IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT AND HAS HAD AMPLE OPPORTUNITY TO READ, REVIEW, AND
UNDERSTAND THE PROVISIONS OF THIS AGREEMENT.

     14.16 Equal Participation. SELLER AND PURCHASER HAVE PARTICIPATED
EQUALLY IN THE PREPARATION OF THIS AGREEMENT, AND, THEREFORE, THIS
AGREEMENT AND EACH PROVISION THEREOF SHALL NOT BE CONSTRUED IN
FAVOR OF OR AGAINST ANY PARTY TO THIS AGREEMENT BY REASON OF ONE
PARTY’S BEING DEEMED TO HAVE PREPARED THIS AGREEMENT OR IMPOSED
SUCH PROVISION.

        14.17 No Third-Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the benefit of Seller and
Purchaser only and are not for the benefit of any third-party, and accordingly, no third-party shall
have the right to enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing.

        14.18 Captions. The section headings appearing in this Agreement are for convenience
of reference only and are not intended, to any extent and for any purpose, to limit or define the text
of any section or any subsection hereof.

        14.19 Construction. The parties acknowledge that they and their counsel have reviewed
and revised this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any exhibits or amendments hereto.


                                                 -26-
1190996/LA
              Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 66 of 99




        14.20 Termination of Agreement. It is understood and agreed that if either Purchaser or
Seller terminates this Agreement pursuant to a right of termination granted hereunder, such
termination shall operate to relieve Seller and Purchaser from all obligations under this Agreement,
except for such obligations as are specifically stated herein to survive the termination of this
Agreement. Additionally, except as otherwise expressly stated herein, the provisions, terms and
conditions in this Agreement shall merge into the Deed upon Closing and expire therewith.

        14.21 Exculpation. Notwithstanding anything to the contrary contained in this
Agreement or in any exhibits attached hereto or in any documents executed in connection herewith
(collectively, including this Agreement, said exhibits and any such document, the “Purchase
Documents”), it is expressly understood and agreed by and between the parties hereto that no
personal liability or personal responsibility of any sort with respect to any of Seller’s or Purchaser’s
respective duties or obligations hereunder is assumed by, or shall at any time be asserted or
enforceable against, Seller, Purchaser or their respective affiliates, or against any of their
respective shareholders, directors, officers, employees, agents, advisors, constituent partners,
members, managers, beneficiaries, trustees or representatives.

    14.22 TIME OF THE ESSENCE.                           TIME IS OF THE ESSENCE IN THIS
AGREEMENT.

         14.23 Subcontractor and Supplier Warranties. With respect to any warranty or guaranty
assigned by the terms and conditions of this Agreement or the General Assignment of Intangibles
(collectively, the “Subcontractor Warranties”), upon written notice from Purchaser of a warranty
or guarantee claim under one or more of the Subcontractor Warranties, Seller shall use good faith
efforts to facilitate the claims-making process of Purchaser; provided, however, Seller shall not be
obligated to expend money or incur costs or fees, including attorneys’ fees, in exercising such
good faith effort. This Section 14.23 shall survive Closing.

        14.24 1031 Exchange. Seller and Buyer acknowledge that either party may wish to
structure this transaction as a tax deferred exchange of like-kind property within the meaning of
Section 1031 of the Internal Revenue Code and each party agrees to reasonably cooperate with the
other party to effect such an exchange. Buyer shall be permitted to assign this Agreement to any
"qualified intermediary" to effect an Internal Revenue Code Section 1031 deferred like kind
exchange of properties. Seller agrees to cooperate with Buyer and Buyer's qualified intermediary
to effect any such exchange of Property, however, Seller shall not be obligated to spend any
additional time or money or incur any liability in so cooperating. This Agreement is not subject
to or conditioned upon the Buyer's ability to dispose of a relinquished property or to effectuate an
exchange. Further, any such exchange shall be effected by such qualified intermediary in such a
manner that title to the property is directly deeded from the Seller to the Buyer.

             [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;
                             SIGNATURES TO FOLLOW]




                                                  -27-
1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 67 of 99




        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

                                        SELLER:

                                        WG MONTERREY VENTURE LLC,
                                        a Delaware limited liability company

                                        By:   Garrett Partners IV, LLC
                                              an Indiana limited liability company,
                                              its Manager



                                              By:    ____________________________
                                                     Eric Garrett, Manager



                                        PURCHASER:

                                        DORNIN INVESTMENT GROUP, LLC,
                                        a Delaware limited liability company



                                        By:   _________________________________
                                              Chris Dornin, President




1190996/LA
               Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 68 of 99




                              JOINDER OF ESCROW AGENT

         Escrow Agent has executed this Agreement in order to confirm that Escrow Agent shall
strictly comply with the provisions of this Agreement relating to Escrow Agent’s duties.

                         31 2019
         Dated: December ____,

                                    ESCROW AGENT:

                                    FIDELITY NATIONAL TITLE COMPANY

                                             _
                                         h____ _
                                    By: ______________________________
                                        Name: ________________________
                                                Valerie Rapp
                                        Title: _________________________
                                                VP




{10717663.2}
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 69 of 99




                              SCHEDULE OF EXHIBITS:

SCHEDULE 7.2          MARKET LEASE TERMS

EXHIBIT A             LEGAL DESCRIPTION OF THE LAND

EXHIBIT B             SERVICE CONTRACTS SCHEDULE

EXHIBIT C             RENT ROLL

EXHIBIT D             FORM OF DEED

EXHIBIT E             FORM OF BILL OF SALE

EXHIBIT F             FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES

EXHIBIT G             FORM OF ASSIGNMENT AND ASSUMPTION OF SERVICE
                      CONTRACTS

EXHIBIT H             GENERAL ASSIGNMENT OF INTANGIBLES

EXHIBIT I             FORM OF TENANT NOTICE

EXHIBIT J             FORM OF CERTIFICATE OF NON-FOREIGN STATUS




1190996/LA
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 70 of 99




                                    SCHEDULE 7.2
                                 MARKET LEASE TERMS



 TYPE        Floorplan   # of    SF       Rent     Concession
                         Units
 1B1B        A1          10      757      $1,165   One Month Free On A 13 Month Lease
 1B1B        A1G         10      757      $1,265   One Month Free On A 13 Month Lease
 1B1B        A2          10      859      $1,245   2 Weeks Free On A 13 Month Lease
 1B1B        A2G         10      859      $1,445   One Month Free On A 13 Month Lease
 1B1B        A3          20      769      $1,050   One Month Free On A 13 Month Lease
 1B1B        A4          20      954      $1,099   One Month Free On A 13 Month Lease
 1B1B        A4G         20      954      $1,199   2 Weeks Free On A 13 Month Lease
 2B2B        B1          20      1,024    $1,299   One Month Free On A 13 Month Lease
 2B2B        B2          20      1,084    $1,500   One Month Free On A 13 Month Lease
 2B2B        B2G         20      1,084    $1,550   One Month Free On A 13 Month Lease
 2B2B        B3          10      1,299    $1,475   One Month Free On A 13 Month Lease
 2B2B        B3G         10      1,299    $1,625   One Month Free On A 13 Month Lease
 2B2B        B4          10      1,389    $1,525   One Month Free On A 13 Month Lease
 2B2B        B4G         10      1,389    $1,625   One Month Free On A 13 Month Lease
 3B2B        C1          10      1,376    $1,625   One Month Free On A 13 Month Lease
 3B2B        C1G         10      1,376    $1,699   One Month Free On A 13 Month Lease
 3B2B        C2          10      1,477    $1,699   One Month Free On A 13 Month Lease
 3B2B        C2G         10      1,477    $1,750   One Month Free On A 13 Month Lease




                                         SCHEDULE 7.2
                                         MARKET LEASE
                                            TERMS
1190996/LA                                    -1-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 71 of 99




                                              EXHIBIT A

                             LEGAL DESCRIPTION OF THE LAND

 Lot 10. Block 8. ew City Block 1912 . ECHELO J AT                   ONTERREY VILLAGE MPCD. a
  ubdivision in Bexar County. Texas. according to the map or plat thereof. recorded in Volume 969 . Page
 143 of the Deed and Plat Records of Bexar County. Texa .




                                               EXHIBIT A
1190996/LA                                        -1-
              Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 72 of 99




                                         EXHIBIT B

                                 SERVICE CONTRACTS SCHEDULE

                    Contractor Name      r               Service Description

             Realpage                     Answering Service
             Bizdoc                       Copier/Printer Lease
             Gratr                        Landscaping
             AT&T                         Phone, Internet, Cable
             Ecoteam                      Pest Control
             Parks Coffee                 Coffee Service
             Waste Management             Waste Mgmt
             GSC Monitoring               Fire Monitoring
             Pool Sure                    Pool service
             River City Pool Service      Monthly pool cleaning and chemical testing




                                             EXHIBIT B
1190996/LA                                      -1-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 73 of 99




                                     EXHIBIT C

                                     RENT ROLL

                                    (to be attached)




                                      EXHIBIT C
1190996/LA                               -1-
                                                                                                                                                                                                    Page 1
Rent Roll
Echelon at Monterrey Village (4810)
As Of = 12/31/2020
Month Year = 12/2019
Unit         Unit Type            Unit Resident       Name                            Market            Actual     Resident      Other Move In          Lease         Move Out                     Balance




                                                                               _,_
                                                                                                _,_
                                                                                                                                         _,_
                                                                                                                                                       _,_
                                                                                                                                                                     _,_
                                                                                                                                                                                      _,_




                                 Sq Ft                                                 Rent              Rent       Deposit     Deposit                 Expiration




           -,-
                        -,-
                                     -,-
                                                    -,-
                                                                                                             -,-
                                                                                                                          -,-
Current/Notice/Vacant Residents
01101        4810-c1        1,376.00     t0056620     Just Like Home                 1,750.00         1,614.00        0.00        0.00    04/23/2018    06/08/2020                                     0.00
01102        4810-a1           757.00    t0098878     Jennifer Garibay               1,165.00         1,005.00      400.00        0.00    10/26/2019    10/31/2020                                     0.00
01103        4810-b3        1,299.00     t0401784     Sean Fenton                    1,575.00         1,500.00        0.00        0.00    09/07/2018    10/26/2020                                     0.00
01105        4810-b1        1,024.00     MODEL        MODEL                          1,475.00             0.00        0.00        0.00                                                                 0.00
01108        4810-a3           769.00    t0398852     Aaliyah Vargas                 1,070.00           950.00        0.00        0.00    10/31/2018   11/02/2020                                      0.00
01110        4810-a3           769.00    t0387489     Marc Hartline                  1,070.00           989.00        0.00        0.00    07/27/2018   09/28/2020                                      0.00
01113        4810-b1        1,024.00     t0065753     Just Like Home                 1,475.00         1,350.00        0.00        0.00    08/03/2018   06/01/2020                                      0.00
01204        4810-b4        1,389.00     t0294587     Anibal Martinez                1,650.00         1,540.00        0.00        0.00    09/07/2018   03/09/2020                                 -1,676.73
01206        4810-b2        1,084.00     t0097289     Jennifer Smith-Steiner         1,500.00         1,200.00      400.00        0.00    10/10/2019   10/12/2020                                      0.00
01207        4810-a4           954.00    t0104964     Jorge Baez                     1,260.00         1,099.00        0.00        0.00    12/20/2019   01/31/2021                                 -1,013.55
01209        4810-a2           859.00 t0238801        Rita Celedon                   1,245.00         1,099.00         0.00       0.00 08/10/2017      08/17/2020                                 -1,156.86
01211        4810-a4           954.00 t0094084        Abdulrahman Bahri              1,260.00         1,195.00         0.00       0.00 08/22/2019      05/25/2020                                      0.00
01212        4810-b2          1,084.00   t0097003     Victor Buonomo                 1,500.00         1,200.00      400.00        0.00    10/05/2019   09/30/2020                                      0.00
01214        4810-c2          1,477.00   t0455427     Jessie Ramirez                 1,799.00         1,599.00        0.00        0.00    01/04/2019   01/06/2020     01/06/2020                       0.00
02101        4810-c1g         1,376.00   t0389654     Luz Martinez                   1,850.00         1,699.00        0.00        0.00    07/13/2018   03/02/2020                                      0.00
02102        4810-a1g           757.00   t0083510     Matthew Hollingsworth          1,265.00         1,265.00        0.00        0.00    07/11/2019   07/13/2020                                      0.00
02103        4810-b3g         1,299.00   t0097880     PATRICIA CORTINAS              1,625.00         1,499.00        0.00        0.00    10/22/2019   10/31/2020                                      0.00
02204        4810-b4g         1,389.00   t0042993     Christopher Robinson           1,750.00             0.00        0.00        0.00    08/23/2017   10/26/2020    12/31/2019                       50.00
02206        4810-b2g         1,084.00   t0082180     Thomas Gaylord                 1,550.00         1,550.00        0.00        0.00    04/28/2019   04/27/2020                                      0.00
02207        4810-a4g           954.00   t0102141     Vicente Santos Jr              1,325.00         1,199.00        0.00        0.00    12/16/2019   01/31/2021                                   -575.32
02209        4810-a2g           859.00   t0086627     Christopher Poore              1,445.00         1,049.00      400.00        0.00    08/28/2019   08/31/2020                                      0.00
02211        4810-a4g          954.00 t0102597        Feliciano Lopez                1,325.00         1,199.00        0.00        0.00 12/01/2019      12/31/2020                                      0.00
02212        4810-b2g         1,084.00 t0416654       Victoria Vu                    1,550.00         1,581.00        0.00        0.00 10/05/2018      09/07/2020                                 -1,660.22
02214        4810-c2g         1,477.00 VACANT         VACANT                         1,899.00             0.00        0.00        0.00                                                                 0.00
03101        4810-c1          1,376.00 t0100505       Miguel Martinez                1,750.00         1,625.00        0.00        0.00 11/01/2019      12/07/2020    01/31/2020                    1,863.71
03102        4810-a1            757.00 t0086805       Flor Cruz                      1,165.00           949.00      400.00        0.00 06/29/2019      06/29/2020                                 -1,020.32
03103        4810-b3          1,299.00 t0441467       Travis Kaja                    1,575.00         1,550.00        0.00        0.00 10/25/2018      11/02/2020                                      0.00
03105        4810-b1          1,024.00 VACANT         VACANT                         1,475.00             0.00        0.00        0.00                                                                 0.00
03108        4810-a3            769.00   t0097340     Abdulla Al-khulaifi            1,070.00         1,049.00        0.00        0.00 10/06/2019      04/05/2020                                     0.00
03110        4810-a3            769.00   VACANT       VACANT                         1,070.00             0.00        0.00        0.00                                                                0.00
03113        4810-b1          1,024.00   t0075574     Elvia Garza                    1,475.00         1,399.00        0.00        0.00 02/23/2019      02/24/2020                                     0.00
03204        4810-b4          1,389.00   t0071011     Mohammed Alnaimi               1,650.00         1,650.00        0.00        0.00 12/14/2018      11/25/2019                                    75.00
03206        4810-b2          1,084.00   t0091510     Thamer Mohammed                1,500.00         1,500.00      400.00        0.00    08/06/2019   08/03/2020                                 -1,570.76
03207        4810-a4            954.00   VACANT       VACANT                         1,260.00             0.00        0.00        0.00                                                                 0.00
03209        4810-a2            859.00   t0086725     Ariel Cruz                     1,245.00           999.00        0.00        0.00    08/14/2019   08/17/2020                                      0.00
                                                                                                                                                                                                         Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 74 of 99




03211        4810-a4            954.00   t0043220     Gregory Pinnekins              1,260.00         1,121.00        0.00        0.00    08/01/2017   08/17/2020                                      0.00
03212        4810-b2          1,084.00   t0067416     Shania Thomas                  1,500.00         1,300.00        0.00        0.00    09/15/2018   11/30/2020                                      0.00
03214        4810-c2          1,477.00 t0069091       Aurora Lozano                  1,799.00         1,640.00        0.00        0.00 11/15/2018      12/28/2020                                      0.00


                                                                                                                                                                                 Tuesday, December 31, 2019
                                                                                                                                                                                                  11:45 AM
                                                                                                                                                                        Page 2
Rent Roll
Echelon at Monterrey Village (4810)
As Of = 12/31/2020
Month Year = 12/2019
Unit        Unit Type            Unit Resident   Name                    Market      Actual   Resident    Other Move In      Lease        Move Out                     Balance
                                Sq Ft                                     Rent        Rent     Deposit   Deposit             Expiration
04101        4810-c1g        1,376.00 t0099927   Theresa Williams       1,850.00   1,499.00       0.00     0.00 11/02/2019   12/07/2020                                    0.00
04102        4810-a1g          757.00 t0067417   Alejandro Ruiz         1,265.00   1,265.00       0.00     0.00 06/20/2019   06/22/2020                               -1,334.15
04103        4810-b3g        1,299.00 t0354320   Philomene Balihe       1,625.00   1,535.00       0.00     0.00 06/22/2018   06/29/2020                                    0.00
04204        4810-b4g        1,389.00 t0042727   Justin Contreras       1,750.00   1,750.00       0.00     0.00 06/24/2019   06/29/2020                                    0.00
04206        4810-b2g        1,084.00 t0071770   Jeaneen Spears         1,550.00   1,500.00       0.00     0.00 02/17/2019   02/29/2020                                    0.00
04207        4810-a4g          954.00 t0102159   DaNae Vazquez          1,325.00   1,099.00       0.00     0.00 11/26/2019   03/01/2021                                    0.00
04209        4810-a2g          859.00 t0095717   Anthony Johnson        1,445.00   1,200.00       0.00     0.00 11/07/2019   11/02/2020                                    0.00
04211        4810-a4g          954.00 t0102155   Taylor Keown           1,325.00   1,199.00    400.00      0.00 11/22/2019   12/21/2020                               -1,164.00
04212        4810-b2g        1,084.00 VACANT     VACANT                 1,550.00       0.00      0.00      0.00                                                            0.00
04214        4810-c2g        1,477.00 t0101893   Sandra Lopez           1,899.00   1,775.00       0.00     0.00 11/09/2019   12/07/2020                                   37.34
05101        4810-c1         1,376.00 t0067468   Diana Cantu            1,750.00   1,606.00      0.00      0.00 08/31/2018   08/31/2020                                    0.00
05102        4810-a1           757.00 t0091651   Jodi Moore             1,165.00     995.00    400.00      0.00 08/03/2019   08/03/2020                                    0.00
05103        4810-b3         1,299.00 t0102474   Moses Casas            1,575.00   1,475.00       0.00     0.00 11/22/2019   12/21/2020                                   35.00
05105        4810-b1         1,024.00 t0083505   Francis Lyons          1,475.00   1,475.00       0.00     0.00 07/17/2019   07/20/2020                                    0.00
05108        4810-a3           769.00 t0081548   Laura Vincent          1,070.00   1,070.00       0.00     0.00 05/25/2019   05/31/2020                                    0.00
05110        4810-a3           769.00 t0101527   Benjamin Dysart        1,070.00     999.00       0.00     0.00 11/15/2019   12/14/2020                                    0.00
05113        4810-b1         1,024.00 t0076830   Donnie Avina           1,475.00   1,399.00       0.00     0.00 03/13/2019   03/16/2020                                   34.81
05204        4810-b4         1,389.00 t0085673   Neil Langgaard         1,650.00   1,650.00    400.00      0.00 07/11/2019   07/13/2020                                    0.00
05206        4810-b2         1,084.00 t0070163   John Wakabi            1,500.00   1,350.00      0.00      0.00 11/06/2018   05/11/2020                                    0.00
05207        4810-a4           954.00 t0353991   Angelica Mora          1,260.00   1,260.00       0.00     0.00 07/27/2019   07/31/2020                                    0.00
05209        4810-a2           859.00 t0077989   Katherine Serna        1,245.00   1,085.00       0.00     0.00 03/25/2019   03/30/2020                                    0.00
05211        4810-a4           954.00 t0043346   Joey Cross             1,260.00   1,099.00       0.00     0.00 09/01/2017   02/24/2020                                    0.00
05212        4810-b2         1,084.00 t0086959   Vanessa Zermeno        1,500.00   1,250.00       0.00     0.00 07/12/2019   07/13/2020                               -1,381.68
05214        4810-c2         1,477.00 t0069085   Johnny Maldonado Jr    1,799.00   1,699.00       0.00     0.00 10/31/2018   11/30/2020                                    0.00
06101        4810-c1g        1,376.00 t0095426   Tina Turcios           1,850.00   1,705.00       0.00     0.00 09/07/2019   09/07/2020                               -1,885.10
06102        4810-a1g          757.00 t0430251   Samantha Amaro         1,265.00     930.00       0.00     0.00 11/23/2018   12/07/2020                                    0.00
06103        4810-b3g        1,299.00 t0082865   Jorge Caldera          1,625.00   1,625.00       0.00     0.00 05/31/2019   06/01/2020                                    0.00
06204        4810-b4g        1,389.00 t0258109   Kaylen Jones           1,750.00   1,650.00       0.00     0.00 10/10/2018   12/07/2020                                  -92.57
06206        4810-b2g        1,084.00 t0449040   James Henderson        1,550.00   1,450.00       0.00     0.00 12/08/2018   01/13/2020                               -1,546.36
06207        4810-a4g          954.00 t0433883   Kacia Hall             1,325.00   1,149.00       0.00     0.00 10/19/2018   05/04/2020                                    0.00
06209        4810-a2g          859.00 t0434056   Adrian Ortiz           1,445.00   1,200.00       0.00     0.00 12/13/2019   11/30/2020                                 506.61
06211        4810-a4g          954.00 t0437538   Tom Gillis             1,325.00   1,199.00       0.00     0.00 11/30/2018   01/06/2020   01/06/2020                    -292.18
06212        4810-b2g        1,084.00 t0086183   Carelton Burkett       1,550.00   1,300.00       0.00     0.00 06/28/2019   06/29/2020                               -1,507.55
06214        4810-c2g        1,477.00 t0373909   Yamica Mumphery        1,899.00   1,835.00       0.00     0.00 07/09/2018   09/14/2020                               -1,896.17
07101        4810-c1g        1,376.00 t0411937   John Flores            1,850.00   1,850.00       0.00     0.00 08/31/2018   11/04/2019                                    0.00
07102        4810-a1g          757.00 t0086918   Javier Gonzalez        1,265.00   1,079.00       0.00     0.00 07/31/2019   07/27/2020                                    0.00
                                                                                                                                                                             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 75 of 99




07103        4810-b3g        1,299.00 t0102086   Doris Smith            1,625.00   1,499.00       0.00     0.00 12/15/2019   01/31/2021                                 -696.97
07204        4810-b4g        1,389.00 VACANT     VACANT                 1,750.00       0.00       0.00     0.00                                                            0.00
07206        4810-b2g        1,084.00 t0052057   Eric Saunders Malave   1,550.00   1,390.26       0.00     0.00 02/03/2018   03/02/2020                                    0.00


                                                                                                                                                     Tuesday, December 31, 2019
                                                                                                                                                                      11:45 AM
                                                                                                                                                                         Page 3
Rent Roll
Echelon at Monterrey Village (4810)
As Of = 12/31/2020
Month Year = 12/2019
Unit        Unit Type            Unit Resident   Name                     Market      Actual   Resident    Other Move In      Lease        Move Out                     Balance
                                Sq Ft                                      Rent        Rent     Deposit   Deposit             Expiration
07207        4810-a4g          954.00 t0103046   Mohammed ALSHAHRANI     1,325.00   1,199.00       0.00     0.00 11/30/2019   12/31/2020                                    0.00
07209        4810-a2g          859.00 t0089515   Hui Chung Lu            1,445.00   1,200.00       0.00     0.00 07/20/2019   02/17/2020                                    0.00
07211        4810-a4g          954.00 t0049591   Gilberto Castillo       1,325.00   1,199.00       0.00     0.00 12/07/2019   11/30/2020                                 270.73
07212        4810-b2g        1,084.00 t0086150   Alishyante Chavis       1,550.00   1,550.00       0.00     0.00 08/12/2019   08/10/2020                               -2,167.98
07214        4810-c2g        1,477.00 t0066645   Rodolfo Guevara         1,899.00   1,799.00       0.00     0.00 08/18/2018   07/27/2020                                    0.00
08101        4810-c1g        1,376.00 VACANT     VACANT                  1,850.00       0.00       0.00     0.00                                                            0.00
08102        4810-a1g          757.00 t0409294   Chad VanMeter           1,265.00   1,225.00       0.00     0.00 07/28/2018   10/12/2020                               -1,284.03
08103        4810-b3g        1,299.00 VACANT     VACANT                  1,625.00       0.00       0.00     0.00                                                            0.00
08204        4810-b4g        1,389.00 t0391482   Brittany Midkiff        1,750.00   1,615.00       0.00     0.00 08/04/2018   10/05/2020                                    0.00
08206        4810-b2g        1,084.00 t0085417   Bryona Estrada          1,550.00   1,550.00       0.00     0.00 07/01/2019   07/06/2020                                  -74.56
08207        4810-a4g          954.00 t0083923   Lexus Murray            1,325.00   1,325.00       0.00     0.00 09/06/2019   10/12/2020                               -2,414.64
08209        4810-a2g          859.00 t0086366   Sydney Leach            1,445.00   1,049.00       0.00     0.00 08/16/2019   08/17/2020                                    0.00
08211        4810-a4g          954.00 t0084357   Brandi Wall             1,325.00   1,325.00       0.00     0.00 07/13/2019   07/13/2020                                    0.00
08212        4810-b2g        1,084.00 t0086274   Ubal Andaya Duarte      1,550.00   1,300.00       0.00     0.00 06/28/2019   06/29/2020                                   50.00
08214        4810-c2g        1,477.00 t0435246   Hector Rodriguez        1,899.00   1,899.00       0.00     0.00 09/13/2019   09/14/2020                               -2,061.50
09101        4810-c1         1,376.00 t0093613   Gilbert Garza           1,750.00   1,650.00       0.00     0.00 08/16/2019   08/31/2020                                 -160.00
09102        4810-a1           757.00 VACANT     VACANT                  1,165.00       0.00       0.00     0.00                                                            0.00
09103        4810-b3         1,299.00 t0077470   Alexandra Layman        1,575.00   1,575.00       0.00     0.00 03/31/2019   04/06/2020                                    0.00
09105        4810-b1         1,024.00 t0094723   Addison Starr           1,475.00   1,200.00       0.00     0.00 09/18/2019   09/21/2020                                    0.00
09108        4810-a3           769.00 t0085725   Arleen Lopez            1,070.00   1,070.00       0.00     0.00 07/19/2019   07/20/2020                               -1,940.87
09110        4810-a3           769.00 t0097463   CHARLOTTE MAHER         1,070.00     999.00       0.00     0.00 11/16/2019   11/30/2020                                  -75.00
09113        4810-b1         1,024.00 t0372694   David Clark             1,475.00   1,249.00       0.00     0.00 05/10/2018   05/18/2020                                 -309.65
09204        4810-b4         1,389.00 t0095840   Quentin Foster          1,650.00   1,525.00       0.00     0.00 09/24/2019   09/21/2020                               -1,620.93
09206        4810-b2         1,084.00 t0093644   ahmed aldossary         1,500.00   1,250.00       0.00     0.00 08/16/2019   08/17/2020                                 -197.30
09207        4810-a4           954.00 VACANT     VACANT                  1,260.00       0.00       0.00     0.00                                                            0.00
09209        4810-a2           859.00 VACANT     VACANT                  1,245.00       0.00       0.00     0.00                                                            0.00
09211        4810-a4           954.00 t0096794   Mariah Avery-Williams   1,260.00   1,099.00       0.00     0.00 10/14/2019   10/12/2020                                    0.00
09212        4810-b2         1,084.00 t0324338   Kathleen Alland         1,500.00   1,199.00       0.00     0.00 06/02/2018   06/08/2020                                    0.00
09214        4810-c2         1,477.00 VACANT     VACANT                  1,799.00       0.00       0.00     0.00                                                            0.00
10101        4810-c1g        1,376.00 VACANT     VACANT                  1,850.00       0.00       0.00     0.00                                                            0.00
10102        4810-a1g          757.00 t0094511   Malik West              1,265.00   1,200.00    400.00      0.00 09/16/2019   09/14/2020                                 -121.50
10103        4810-b3g        1,299.00 t0088666   Francisco Olivares      1,625.00   1,625.00       0.00     0.00 07/13/2019   07/13/2020                                    0.00
10204        4810-b4g        1,389.00 VACANT     VACANT                  1,750.00       0.00       0.00     0.00                                                            0.00
10206        4810-b2g        1,084.00 t0079582   Karlis Bowman           1,550.00   1,550.00       0.00     0.00 04/10/2019   01/13/2020                               -1,618.69
10207        4810-a4g          954.00 t0097848   Gersam Morales          1,325.00   1,200.00       0.00     0.00 12/06/2019   12/07/2020                                    0.00
10209        4810-a2g          859.00 t0089748   sultan alashry          1,445.00   1,200.00       0.00     0.00 07/18/2019   02/24/2020   01/04/2020                    317.68
                                                                                                                                                                              Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 76 of 99




10211        4810-a4g          954.00 t0077343   Bethany Ramos           1,325.00   1,199.00       0.00     0.00 04/01/2019   04/06/2020                                   0.00
10212        4810-b2g        1,084.00 VACANT     VACANT                  1,550.00       0.00       0.00     0.00                                                            0.00
10214        4810-c2g        1,477.00 t0054109   Antoinette Suer         1,899.00   1,741.15       0.00     0.00 05/01/2018   06/08/2020                                    0.00


                                                                                                                                                      Tuesday, December 31, 2019
                                                                                                                                                                       11:45 AM
                                                                                                                                                                         Page 4
Rent Roll
Echelon at Monterrey Village (4810)
As Of = 12/31/2020
Month Year = 12/2019
Unit        Unit Type            Unit Resident   Name                     Market      Actual   Resident    Other Move In      Lease        Move Out                     Balance
                                Sq Ft                                      Rent        Rent     Deposit   Deposit             Expiration
11101        4810-c1g        1,376.00 t0400961   Viridiana Barrera       1,850.00   1,699.00       0.00     0.00 08/31/2018   11/09/2020                                    0.00
11102        4810-a1g          757.00 t0438396   Jenna Perez             1,265.00     930.00       0.00     0.00 11/30/2018   12/07/2020                               -1,001.32
11103        4810-b3g        1,299.00 t0100526   Perla Amos              1,625.00   1,499.00       0.00     0.00 11/06/2019   12/07/2020                                    0.00
11204        4810-b4g        1,389.00 VACANT     VACANT                  1,750.00       0.00       0.00     0.00                                                            0.00
11206        4810-b2g        1,084.00 t0084822   Adrienne Kennedy        1,550.00   1,550.00       0.00     0.00 06/20/2019   04/20/2020                               -3,606.09
11207        4810-a4g          954.00 t0086734   Michael Contreras       1,325.00   1,325.00       0.00     0.00 08/16/2019   08/31/2020                                    0.00
11209        4810-a2g          859.00 t0441451   Earnest Amuyinegbe      1,445.00     999.00       0.00     0.00 10/29/2018   05/04/2020                               -1,061.43
11211        4810-a4g          954.00 t0071084   April Ledesma           1,325.00   1,199.00       0.00     0.00 12/17/2018   01/06/2020   01/06/2020                    -288.49
11212        4810-b2g        1,084.00 t0102908   Sara Hendrix            1,550.00   1,499.00       0.00     0.00 12/06/2019   12/28/2020                                 -776.77
11214        4810-c2g        1,477.00 VACANT     VACANT                  1,899.00       0.00       0.00     0.00                                                            0.00
12101        4810-c1         1,376.00 VACANT     VACANT                  1,750.00       0.00       0.00     0.00                                                            0.00
12102        4810-a1           757.00 t0083269   Just Like Home          1,165.00   1,165.00       0.00     0.00 05/15/2019   05/18/2020                                    0.00
12103        4810-b3         1,299.00 t0097305   khalid khormi           1,575.00   1,475.00       0.00     0.00 10/05/2019   10/05/2020                               -1,547.51
12105        4810-b1         1,024.00 t0352057   John Morgan             1,475.00   1,325.00       0.00     0.00 03/22/2018   03/23/2020                                    0.00
12108        4810-a3           769.00 t0086485   Catherine Herrera       1,070.00   1,070.00       0.00     0.00 09/06/2019   08/31/2020   02/01/2020                       0.00
12110        4810-a3           769.00 t0067708   Giselle Gallegos        1,070.00   1,090.00       0.00     0.00 11/17/2018   01/27/2020   01/27/2020                  -1,034.83
12113        4810-b1         1,024.00 t0094655   Angie Flores            1,475.00   1,300.00    400.00      0.00 09/06/2019   09/07/2020                                    0.00
12204        4810-b4         1,389.00 t0071733   David Harvey            1,650.00   1,550.00       0.00     0.00 01/26/2019   02/03/2020                                  -20.00
12206        4810-b2         1,084.00 t0371606   Rhonda Lyons            1,500.00   1,325.00       0.00     0.00 05/14/2018   05/25/2020                                    0.00
12207        4810-a4           954.00 t0307353   Robert Chambers         1,260.00     999.00      0.00      0.00 03/02/2018   06/01/2020   01/31/2020                   1,261.63
12209        4810-a2           859.00 t0088601   Elizabeth LejK          1,245.00   1,096.00    400.00      0.00 07/25/2019   07/31/2020                                    0.00
12211        4810-a4           954.00 VACANT     VACANT                  1,260.00       0.00       0.00     0.00                                                            0.00
12212        4810-b2         1,084.00 t0096702   Joslyn Reed             1,500.00   1,200.00       0.00     0.00 11/09/2019   10/31/2020                               -1,338.88
12214        4810-c2         1,477.00 VACANT     VACANT                  1,799.00       0.00       0.00     0.00                                                            0.00
13101        4810-c1g        1,376.00 t0074242   Marife Cayas            1,850.00   1,850.00       0.00     0.00 02/10/2019   01/27/2020   02/08/2020                       0.00
13102        4810-a1g          757.00 t0044760   Jaxon Abdoo             1,265.00   1,250.00       0.00     0.00 08/24/2018   09/07/2020                                    0.00
13103        4810-b3g        1,299.00 t0368328   Laryn Nelson            1,625.00   1,555.00       0.00     0.00 05/09/2018   07/06/2020                                    0.00
13204        4810-b4g        1,389.00 t0052130   Quincy Williams         1,750.00   1,615.00       0.00     0.00 07/31/2018   07/27/2020                                    0.00
13206        4810-b2g        1,084.00 t0103092   Selina Banda            1,550.00   1,499.00       0.00     0.00 12/02/2019   12/31/2020                                  -83.35
13207        4810-a4g          954.00 t0084094   Wataru Miyoshi          1,325.00   1,325.00       0.00     0.00 06/12/2019   06/15/2020                                    0.00
13209        4810-a2g          859.00 t0070131   Aaron Blue              1,445.00    999.00        0.00     0.00 11/24/2018   11/30/2020                                    0.00
13211        4810-a4g          954.00 t0433717   Akintunde Erophillips   1,325.00   1,099.00       0.00     0.00 10/04/2018   02/03/2020                                    0.00
13212        4810-b2g        1,084.00 t0044215   Eloy Arechiga           1,550.00   1,450.00       0.00     0.00 03/23/2018   03/30/2020                                    0.00
13214        4810-c2g        1,477.00 VACANT     VACANT                  1,899.00       0.00       0.00     0.00                                                            0.00
14101        4810-c1g        1,376.00 t0058686   Laveshia Williams       1,850.00   1,735.00       0.00     0.00 05/01/2018   07/06/2020                                    0.00
14102        4810-a1g          757.00 t0436269   Jeffery Massey          1,265.00     920.00       0.00     0.00 12/16/2018   01/27/2020   01/27/2020                       0.00
                                                                                                                                                                              Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 77 of 99




14103        4810-b3g        1,299.00 t0045751   Alec Pena               1,625.00   1,581.00       0.00     0.00 09/22/2018   09/30/2020                                    0.00
14204        4810-b4g        1,389.00 t0070470   Zena Garcia             1,750.00   1,750.00       0.00     0.00 05/01/2019   05/04/2020                                    0.00
14206        4810-b2g        1,084.00 t0047684   Sadday Hernandez        1,550.00   1,450.15       0.00     0.00 01/13/2018   02/24/2020                                  -68.15


                                                                                                                                                      Tuesday, December 31, 2019
                                                                                                                                                                       11:45 AM
                                                                                                                                                                              Page 5
Rent Roll
Echelon at Monterrey Village (4810)
As Of = 12/31/2020
Month Year = 12/2019
Unit        Unit Type            Unit Resident   Name                          Market      Actual   Resident    Other Move In      Lease        Move Out                     Balance
                                Sq Ft                                           Rent        Rent     Deposit   Deposit             Expiration
14207        4810-a4g          954.00 VACANT     VACANT                       1,325.00       0.00       0.00     0.00                                                            0.00
14209        4810-a2g          859.00 t0440489   Teresa Goshman               1,445.00   1,049.00       0.00     0.00 11/01/2018   01/27/2020                                  -50.00
14211        4810-a4g          954.00 t0083195   Kelsey Fort                  1,325.00   1,325.00       0.00     0.00 05/17/2019   05/18/2020                                 -489.81
14212        4810-b2g        1,084.00 t0054818   Francheska plass Rodriguez   1,550.00   1,435.50       0.00     0.00 03/15/2018   03/30/2020                                    0.00
14214        4810-c2g        1,477.00 t0093466   Amer Alshehri                1,899.00   1,899.00       0.00     0.00 08/15/2019   05/25/2020                                    0.00
15101        4810-c1         1,376.00 VACANT     VACANT                       1,750.00      0.00        0.00     0.00                                                            0.00
15102        4810-a1           757.00 t0095507   Myeshia Bradley              1,165.00    975.00        0.00     0.00 10/05/2019   10/05/2020                               -1,051.99
15103        4810-b3         1,299.00 t0086735   Wendy Hinojosa               1,575.00   1,575.00    400.00      0.00 07/02/2019   07/06/2020                               -1,533.52
15105        4810-b1         1,024.00 t0321707   Shaianna Pallesen            1,475.00   1,399.00      0.00      0.00 03/14/2019   03/16/2020                               -1,502.67
15108        4810-a3           769.00 t0074135   David Claar                  1,070.00   1,070.00       0.00     0.00 03/30/2019   03/30/2020                                    0.00
15110        4810-a3           769.00 VACANT     VACANT                       1,070.00       0.00       0.00     0.00                                                            0.00
15113        4810-b1         1,024.00 VACANT     VACANT                       1,475.00       0.00       0.00     0.00                                                            0.00
15204        4810-b4         1,389.00 t0050354   Spencer Mason                1,650.00   1,649.00       0.00     0.00 12/14/2017   12/16/2019   02/15/2020                       0.00
15206        4810-b2         1,084.00 t0089813   Ahmad Al-Mulla               1,500.00   1,500.00       0.00     0.00 07/18/2019   02/17/2020   01/10/2020                     -36.13
15207        4810-a4           954.00 t0311444   Kyle Hubert                  1,260.00     969.03       0.00     0.00 03/12/2018   01/20/2020                                    0.00
15209        4810-a2           859.00 t0449443   Kyra Farmer                  1,245.00   1,096.00       0.00     0.00 11/09/2019   10/31/2020                                    0.00
15211        4810-a4           954.00 t0289521   Monica Gonzalez              1,260.00   1,099.00       0.00     0.00 03/11/2019   03/16/2020                                    0.00
15212        4810-b2         1,084.00 t0044978   Catarino Gomez               1,500.00   1,200.00       0.00     0.00 10/01/2019   09/30/2020                                    0.00
15214        4810-c2         1,477.00 t0093625   Mohammed AL AKLABI           1,799.00   1,799.00       0.00     0.00 08/16/2019   05/25/2020                                    0.00
16101        4810-c1         1,376.00 VACANT     VACANT                       1,750.00      0.00        0.00     0.00                                                            0.00
16102        4810-a1           757.00 t0095550   Marissa Botello              1,165.00    975.00        0.00     0.00 09/13/2019   09/14/2020                                    0.00
16103        4810-b3         1,299.00 t0418651   Courtney Simms               1,575.00   1,500.00       0.00     0.00 10/01/2018   10/26/2020                                    0.00
16105        4810-b1         1,024.00 t0075295   Anton Channel                1,475.00   1,399.00       0.00     0.00 02/15/2019   02/24/2020   02/24/2020                       0.00
16108        4810-a3           769.00 t0073000   Darek Peterson               1,070.00   1,070.00       0.00     0.00 03/12/2019   03/16/2020                                    0.00
16110        4810-a3           769.00 t0437126   Raymond Arredondo            1,070.00   1,009.00       0.00     0.00 11/17/2018   12/02/2020                                   50.00
16113        4810-b1         1,024.00 t0094645   Latisha Cole                 1,475.00   1,300.00       0.00     0.00 09/11/2019   09/14/2020                                    0.00
16204        4810-b4         1,389.00 t0093117   bakheet alhajri              1,650.00   1,650.00      0.00      0.00 08/09/2019   04/30/2020                                    0.00
16206        4810-b2         1,084.00 t0097492   Jessica Tuff-Harvey          1,500.00   1,200.00    400.00      0.00 10/11/2019   10/05/2020                                    0.00
16207        4810-a4           954.00 t0077576   Devin Ramirez                1,260.00   1,099.00       0.00     0.00 03/10/2019   02/29/2020                                    0.00
16209        4810-a2           859.00 VACANT     VACANT                       1,245.00       0.00       0.00     0.00                                                            0.00
16211        4810-a4           954.00 t0096069   Mazen Alsulami               1,260.00   1,099.00       0.00     0.00 10/02/2019   03/30/2020                               -1,155.96
16212        4810-b2         1,084.00 t0070639   Oluwaseun Owoola             1,500.00   1,390.00       0.00     0.00 12/22/2018   01/20/2020                               -1,436.96
16214        4810-c2         1,477.00 t0085036   Marwan Aljahdali             1,799.00   1,799.00       0.00     0.00 06/05/2019   03/09/2020                                    0.00
17101        4810-c1         1,376.00 t0095329   Christopher Gerhart          1,750.00   1,599.00    400.00      0.00 09/09/2019   09/07/2020                                    0.00
17102        4810-a1           757.00 t0095472   Phoenix Ostwald              1,165.00     975.00    400.00      0.00 09/11/2019   09/07/2020                                    0.00
17103        4810-b3         1,299.00 VACANT     VACANT                       1,575.00       0.00       0.00     0.00                                                            0.00
                                                                                                                                                                                   Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 78 of 99




17105        4810-b1         1,024.00 t0105253   Corderro Saunders            1,475.00   1,299.00       0.00     0.00 12/27/2019   01/26/2021                               -1,739.64
17108        4810-a3           769.00 t0444110   Kimberly Olivo               1,070.00   1,070.00       0.00     0.00 12/20/2018   12/30/2019                                 125.00
17110        4810-a3           769.00 VACANT     VACANT                       1,070.00       0.00       0.00     0.00                                                            0.00


                                                                                                                                                           Tuesday, December 31, 2019
                                                                                                                                                                            11:45 AM
                                                                                                                                                                        Page 6
Rent Roll
Echelon at Monterrey Village (4810)
As Of = 12/31/2020
Month Year = 12/2019
Unit        Unit Type            Unit Resident   Name                    Market      Actual   Resident    Other Move In      Lease        Move Out                     Balance
                                Sq Ft                                     Rent        Rent     Deposit   Deposit             Expiration
17113        4810-b1         1,024.00 t0054041   Isaac Gabe Hale        1,475.00   1,351.00       0.00     0.00 03/03/2018   03/04/2020                                    0.00
17204        4810-b4         1,389.00 VACANT     VACANT                 1,650.00       0.00       0.00     0.00                                                            0.00
17206        4810-b2         1,084.00 t0051547   Yaneth Paiz            1,500.00   1,379.00       0.00     0.00 02/01/2018   04/13/2020                                    0.00
17207        4810-a4           954.00 t0094711   Cristobal Altamirano   1,260.00   1,165.00    400.00      0.00 08/31/2019   05/31/2020                                    0.00
17209        4810-a2           859.00 t0367368   Tyasia Priester        1,245.00   1,186.00      0.00      0.00 05/03/2018   06/08/2020                               -1,246.21
17211        4810-a4           954.00 t0078027   Nicholas Morales       1,260.00   1,099.00       0.00     0.00 04/05/2019   03/30/2020                                    0.00
17212        4810-b2         1,084.00 t0087324   Natasha Finklea        1,500.00   1,250.00       0.00     0.00 07/01/2019   07/06/2020                                    0.00
17214        4810-c2         1,477.00 VACANT     VACANT                 1,799.00       0.00       0.00     0.00                                                            0.00
18101        4810-c1         1,376.00 t0056584   Just Like Home         1,750.00   1,614.00       0.00     0.00 04/30/2018   06/08/2020                                    0.00
18102        4810-a1           757.00 t0094704   Robert Quintero        1,165.00   1,071.00       0.00     0.00 08/01/2018   03/30/2020                                    0.00
18103        4810-b3         1,299.00 VACANT     VACANT                 1,575.00       0.00       0.00     0.00                                                            0.00
18105        4810-b1         1,024.00 t0095574   Lanae Garcia           1,475.00   1,200.00       0.00     0.00 10/03/2019   09/28/2020                                    0.00
18108        4810-a3           769.00 t0043211   Alejandro Donner       1,070.00    979.00        0.00     0.00 07/06/2018   07/06/2020                                    0.00
18110        4810-a3           769.00 t0097862   oscar rosales          1,070.00    999.00        0.00     0.00 10/19/2019   07/20/2020                                    0.00
18113        4810-b1         1,024.00 t0368686   Andy Overgard          1,475.00   1,475.00       0.00     0.00 05/05/2018   12/16/2019                                    0.00
18204        4810-b4         1,389.00 VACANT     VACANT                 1,650.00       0.00       0.00     0.00                                                            0.00
18206        4810-b2         1,084.00 t0097117   Tiara Davis            1,500.00   1,200.00    400.00      0.00 10/03/2019   11/02/2020                               -1,262.91
18207        4810-a4           954.00 t0102314   Morgan Charles         1,260.00   1,099.00       0.00     0.00 11/23/2019   12/21/2020                               -1,154.62
18209        4810-a2           859.00 t0077946   Nicole Gennawey        1,245.00   1,085.00       0.00     0.00 04/03/2019   04/06/2020                                    0.00
18211        4810-a4           954.00 t0079337   Marcus Wimbush         1,260.00   1,260.00       0.00     0.00 05/06/2019   04/30/2020                                    0.00
18212        4810-b2         1,084.00 t0096775   Jazzmin Cervera        1,500.00   1,200.00       0.00     0.00 10/01/2019   09/28/2020                                    0.00
18214        4810-c2         1,477.00 VACANT     VACANT                 1,799.00       0.00       0.00     0.00                                                            0.00
19101        4810-c1g        1,376.00 t0067699   Joey Hurley            1,850.00   1,709.00       0.00     0.00 10/31/2018   12/28/2020                                 -100.00
19102        4810-a1g          757.00 t0083491   Aaron Villarreal       1,265.00   1,265.00       0.00     0.00 06/24/2019   06/29/2020                                 -794.63
19103        4810-b3g        1,299.00 t0097740   Myra Hunter            1,625.00   1,499.00       0.00     0.00 10/11/2019   10/12/2020                               -2,207.15
19204        4810-b4g        1,389.00 t0060016   Julio Guajardo         1,750.00   1,635.00       0.00     0.00 05/31/2018   07/27/2020                                    0.00
19206        4810-b2g        1,084.00 VACANT     VACANT                 1,550.00       0.00       0.00     0.00                                                            0.00
19207        4810-a4g          954.00 t0103189   Jasmine Valdez         1,325.00   1,199.00       0.00     0.00 12/20/2019   01/31/2021                               -1,112.55
19209        4810-a2g          859.00 VACANT     VACANT                 1,445.00       0.00       0.00     0.00                                                            0.00
19211        4810-a4g          954.00 t0318496   Marlon Hudson          1,325.00   1,173.00       0.00     0.00 03/31/2018   03/30/2020                                    0.00
19212        4810-b2g        1,084.00 t0102172   Joniece Dorsey         1,550.00   1,499.00       0.00     0.00 11/15/2019   12/14/2020                               -2,621.53
19214        4810-c2g        1,477.00 t0066953   Annette Gomez          1,899.00   1,760.00       0.00     0.00 09/26/2018   03/30/2020                                    0.00
20101        4810-c1         1,376.00 t0080478   Alfredo Mendez         1,750.00   1,750.00       0.00     0.00 04/12/2019   04/06/2020                                    0.00
20102        4810-a1           757.00 t0425548   Nicole Pompei          1,165.00   1,075.00       0.00     0.00 09/07/2018   10/05/2020                                    0.00
20103        4810-b3         1,299.00 VACANT     VACANT                 1,575.00       0.00       0.00     0.00                                                            0.00
20105        4810-b1         1,024.00 t0376188   Juanicia Page          1,475.00   1,249.00      0.00      0.00 06/16/2018   08/24/2020                                    0.00
                                                                                                                                                                             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 79 of 99




20108        4810-a3           769.00 t0089792   Eric Agosto            1,070.00   1,070.00    400.00      0.00 08/30/2019   08/31/2020                                   -3.38
20110        4810-a3           769.00 VACANT     VACANT                 1,070.00       0.00       0.00     0.00                                                            0.00
20113        4810-b1         1,024.00 t0094546   Jennifer Banda         1,475.00   1,300.00       0.00     0.00 09/20/2019   09/28/2020                                    0.00


                                                                                                                                                     Tuesday, December 31, 2019
                                                                                                                                                                      11:45 AM
                                                                                                                                                                                                                       Page 7
Rent Roll
Echelon at Monterrey Village (4810)
As Of = 12/31/2020
Month Year = 12/2019
Unit        Unit Type              Unit Resident   Name                                              Market        Actual   Resident     Other Move In              Lease                Move Out                     Balance
                                  Sq Ft                                                               Rent          Rent     Deposit    Deposit                     Expiration
20204        4810-b4          1,389.00 t0097877    Enver Topsakal                                   1,650.00     1,525.00       0.00      0.00 10/18/2019           07/31/2020                                            0.00
20206        4810-b2          1,084.00 t0057470    Martin Garza                                     1,500.00     1,199.00       0.00      0.00 04/20/2018           06/29/2020                                          -84.58
20207        4810-a4           954.00 t0070130     Raymond Marin                                    1,260.00     1,010.00       0.00      0.00 10/31/2018           07/27/2020                                            0.00
20209        4810-a2           859.00 t0093371     Rashid Al-Naimi                                  1,245.00     1,146.00    400.00       0.00 08/13/2019           02/17/2020                                            0.00
20211        4810-a4           954.00 t0077032     Daniel Shue                                      1,260.00     1,099.00      0.00       0.00 04/19/2019           04/20/2020                                            0.00
20212        4810-b2          1,084.00 t0093618    Delio Dominguez                                  1,500.00     1,250.00       0.00      0.00 08/23/2019           08/24/2020                                            0.00
20214        4810-c2          1,477.00 t0088378    Faisal H A Al-Naimi                              1,799.00     1,799.00       0.00      0.00 07/11/2019           02/10/2020                                            0.00
Future Residents/Applicants
03110       4810-a3            769.00 t0105000     Antoine Lewis                                    1,070.00         0.00       0.00      0.00 01/02/2020           01/31/2021                                            0.00
06211        4810-a4g          954.00 t0102006     Amanda Minter                                    1,325.00         0.00       0.00      0.00 01/13/2020           02/01/2021                                            0.00
18204        4810-b4          1,389.00 t0105163    micheal deen                                     1,650.00         0.00       0.00      0.00 12/31/2019           01/31/2021                                            0.00
                                       Total       Echelon at Monterrey Village(4810)             353,780.00   266,693.09   8,000.00      0.00                                                                      -60,250.69



Summary Groups                                                                           Square      Market        Actual   Security     Other               # Of            % Unit             % Sqft                Balance
                                                                                        Footage       Rent          Rent    Deposit    Deposits             Units        Occupancy            Occupied
Current/Notice/Vacant Residents                    260,520.00                                     353,780.00   266,693.09   8,000.00      0.00 240.00                            83.75               82.37          -60,250.69
Future Residents/Applicants                                                         3,112.00        4,045.00         0.00       0.00      0.00              3.00                                                          0.00
Occupied Units                                                                    214,610.00      293,477.00                                                 201                 83.75               82.37
Total Non Rev Units                                                                 1,024.00        1,475.00                                                   1                  0.41                0.47
Total Vacant Units                                                                 44,886.00       58,828.00                                                  38                 15.83               17.29
Totals:                                                                           260,520.00      353,780.00   266,693.09   8,000.00      0.00               240             100.00                 100.00          -60,250.69
                                                                                                                                                                                                                            Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 80 of 99




                                                                                                                                                                                                    Tuesday, December 31, 2019
                                                                                                                                                                                                                     11:45 AM
                Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 81 of 99




                                                 EXHIBIT D

                                              FORM OF DEED

RECORDING REQUESTED BY:




AFTER RECORDING, RETURN TO:

Dornin Investment Group, LLC
1110 Glenneyre Street
Laguna Beach, California 92652
Attn.: Chris Dornin


                                                                (Space Above For Recorder’s Use Only)

                                        SPECIAL WARRANTY DEED

STATE OF TEXAS                      §
                                    §               KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF BEXAR                     §

        THAT _________________________, a ________________________ (hereinafter
referred to as “Grantor”), for and in consideration of the sum of TEN DOLLARS ($10.00) and
other good and valuable consideration paid by the Grantee hereinafter named, the receipt and
sufficiency of which is hereby acknowledged, has GRANTED, SOLD and CONVEYED, and by
these presents does GRANT, SELL and CONVEY unto ________________________, a
_______________________         (hereinafter referred to as “Grantee”, whose address is
__________________________________________), all of the following described property
located in the District of ___________, City of _______________, _______________ County,
Texas, to-wit:

             A tract of land containing ______ acres, more or less, being more particularly
             described on Exhibit ”A” attached hereto and made a part hereof by this reference
             (hereinafter referred to as the “Land”); together with any and all improvements,
             appurtenances, rights, privileges and easements benefitting, belonging or pertaining
             to the Land and held by Grantor, and any right, title or interest of Grantor in and to
             any land lying in the bed of any street, road or highway in front of or adjoining the
             Land, together with any strips or gores relating to the Land (all of the foregoing
             being hereinafter collectively referred to as the “Property”).

       TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging unto the said Grantee, its successors and assigns


                                                  EXHIBIT D
1190996/LA                                           -1-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 82 of 99




forever; and Grantor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND, all and singular, the Property unto the said Grantee’s successors and
assigns, against every person whomsoever lawfully claiming, or to claim the same, or any part
thereof, by, through or under Grantor, but not otherwise, excepting only those claims arising by
reason of the conditions, covenants, restrictions, liens, encumbrances and other matters as are set
forth on Exhibit “B” attached hereto and incorporated herein by reference.

                                 [Signatures on following page]




                                            EXHIBIT D
1190996/LA                                     -2-
               Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 83 of 99




        IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor on
this ___ day of ________, 2020.



                                           GRANTOR:

                                           WG MONTERREY VENTURE LLC,
                                           a Delaware limited liability company

                                           By:     Garrett Partners IV, LLC
                                                   an Indiana limited liability company,
                                                   its Manager

                                                   By:    ____________________________
                                                          Eric Garrett, Manager

STATE OF ________ _______           §
                                    §
COUNTY OF _____________             §

      This instrument was acknowledged before me this _____ day of _____________, 2020, by
Manager of Garrett Partners IV, LLC, an Indiana limited liability company, which is the Manager
of WG Monterrey Venture LLC, a Delaware limited liability company, on behalf of said WG
Monterrey Venture LLC.

             [seal]



                                                   Notary Public, State of Texas

                                                   Notary’s printed name ________________

                                                   Commission expires__________________




                                          EXHIBIT D
1190996/LA                                   -3-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 84 of 99




                                  Exhibit A to Exhibit F

                                    Legal Description




                                       EXHIBIT D
1190996/LA                                -4-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 85 of 99




                                  Exhibit B to Exhibit F

                                    Title Exceptions

              [INSERT TITLE EXCEPTIONS FROM FINAL TITLE COMMITMENT]




                                       EXHIBIT D
1190996/LA                                -5-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 86 of 99




                                           EXHIBIT E

                                   FORM OF BILL OF SALE

        For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ____________________________________ (“Seller”), hereby conveys to
_____________________________________________ (“Purchaser”), all of Seller’s right, title
and interest in and to those certain items of personal property described on Exhibit A attached
hereto and made a part hereof (the “Personal Property”) relating to certain real property located
at _____________________________________ ____________________________________.

        Seller specifically does not make any express or implied warranty or representation with
respect to the Personal Property, including, but not limited to, title, use, merchantability, fitness
for any particular purpose; the design or condition of the Personal Property; the quality or capacity
of the Personal Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract relating thereto; patent infringement; or
latent defect. Except as expressly stated herein, Purchaser accepts the Personal Property on an “as
is, where is” basis.

        IN WITNESS WHEREOF, Seller has caused this instrument to be executed and delivered
as of this _____ day of ___________________, ________.

                                              SELLER:

                                              WG MONTERREY VENTURE LLC,
                                              a Delaware limited liability company

                                              By:     Garrett Partners IV, LLC
                                                      an Indiana limited liability company,
                                                      its Manager

                                                      By:     ____________________________
                                                              Eric Garrett, Manager




                                             EXHIBIT E
1190996/LA                                      -1-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 87 of 99




                                            EXHIBIT F

                 FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES

        For good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ___________________________, having its principal office at 1051 Greenwood
Springs Blvd., Suite 101, Greenwood, IN 46143 (“Assignor”), hereby sells, transfers, assigns and
sets over unto __________________________________________________, having its principal
office at ___________________________________(“Assignee”), its legal representatives,
successors and assigns, all of Assignor’s right, title and interest in, to and under (a) those certain
leases referred to on Exhibit A attached hereto and made a part hereof (the “Leases”) affecting the
real estate legally described in the Agreement (as hereinafter defined) and commonly known as
________________________________________ ______________, _____________                            (the
“Property”), and (b) the rent therein referred except, however, that portion of said rent attributable
to periods of time prior to the Closing Date (as defined in that certain Agreement of Purchase and
Sale by and between Assignor and Assignee, dated as of _______________, ________(the
“Agreement”).

         Assignee does hereby accept the foregoing Assignment and Assumption of Leases subject
to the terms and conditions herein and in the Leases, and does hereby agree to perform, discharge,
fulfill and observe all the obligations, terms, covenants, provisions and conditions under the Leases
arising from and after the Closing Date.

        Assignor agrees to protect, defend, indemnify and hold harmless Assignee, its legal
representatives, successors and assigns from any and all losses, damages, expenses, fees
(including, without limitation, reasonable attorneys’ fees), court costs, suits, judgments, liability,
claims and demands whatsoever in law or in equity, incurred or suffered by Assignee, its legal
representatives, successors and assigns or any of them arising out of or in connection with the
Leases as to events occurring prior to the Closing Date.

        Assignee agrees to protect, defend, indemnify and hold harmless Assignor, its legal
representatives, successors and assigns from any and all losses, damages, expenses, fees
(including, without limitation, reasonable attorneys’ fees), court costs, suits, judgments, liability,
claims and demands whatsoever in law or in equity, incurred or suffered by Assignor, its legal
representatives, successors and assigns or any of them arising out of or in connection with the
Leases as to events occurring from and after the Closing Date.

       Notwithstanding anything to the contrary contained in this Assignment and Assumption of
Leases, it is expressly understood and agreed by and between the parties hereto that any liability
of Assignee or Assignor hereunder shall be limited as set forth in the Agreement.

        This Assignment and Assumption of Leases shall be binding upon and shall inure to the
benefit of Assignor and Assignee and their respective beneficiaries, legal representatives, heirs,
successors and assigns.




                                             EXHIBIT F
1190996/LA                                      -1-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 88 of 99




        This Assignment and Assumption of Leases may be executed and delivered in any number
of counterparts, each of which when so executed and delivered shall be deemed to be an original
and all of which shall constitute one and the same agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases this _____ day of _________________, _______.

                                           ASSIGNOR:

                                           WG MONTERREY VENTURE LLC,
                                           a Delaware limited liability company

                                           By:     Garrett Partners IV, LLC
                                                   an Indiana limited liability company,
                                                   its Manager

                                                   By:    ____________________________
                                                          Eric Garrett, Manager

                                           ASSIGNEE:

                                           DORNIN INVESTMENT GROUP, LLC,
                                           a Delaware limited liability company

                                           By:     _________________________________
                                                   Chris Dornin, President




                                          EXHIBIT F
1190996/LA                                   -2-
              Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 89 of 99




                                           EXHIBIT G

             FORM OF ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

        For valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
____________________________, having its principal office at 1051 Greenwood Springs Blvd.,
Suite 101, Greenwood, IN 46143 (“Assignor”), hereby sells, transfers, assigns and sets over to
_________________________________ (the “Assignee”), having its principal office at
____________________________________________, and Assignee hereby assumes and accepts
the assignment and delegation of all of Assignor’s right, title and interest in and to the contracts
described on Exhibit A attached hereto relating to certain real property located at
_____________________________________________, and Assignee hereby accepts such
assignment and hereby assumes the performance of all of the terms, covenants and conditions
imposed upon Assignor under said contracts accruing or arising on or after the date of this
Assignment.

        Assignor hereby covenants that Assignor will, upon written request, execute and deliver to
Assignee or Assignee’s successors, nominees or assigns (collectively, “Assignee’s Successors”),
any instruments as Assignee or Assignee’s Successors may reasonably request in order to fully
assign to Assignee or Assignee’s Successors all Assignor’s right, title, and interest in and to the
contracts listed on Exhibit A hereto.

        Assignor shall be responsible for and Assignee shall not be liable for any and all costs
(including reasonable attorneys’ fees and costs), damages, liabilities, claims, losses and causes of
action incurred by or asserted against Assignee as a result of any failure to perform any obligation
of Assignor under said contracts which accrued prior to the date of this Assignment.

        Assignee shall be responsible for and Assignor shall not be liable for any and all costs
(including reasonable attorneys’ fees and costs), damages, liabilities, claims, losses, and causes of
action incurred by or asserted against Assignor as a result of any breach by Assignee, from and
after the date of this Assignment, of any of Assignee’s obligations under the contracts listed on
Exhibit A hereto.

         Notwithstanding anything to the contrary contained in this Assignment and Assumption of
Service Contracts, it is expressly understood and agreed by and between the parties hereto that any
liability of Assignee or Assignor hereunder shall be limited as set forth in the Agreement.

       This Assignment and Assumption of Service Contracts shall be binding upon and shall
inure to the benefit of Assignor and Assignee and their respective beneficiaries, legal
representatives, heirs, successors and assigns.

       This Agreement may be executed and delivered in any number of counterparts, each of
which so executed and delivered shall be deemed to be an original and all of which shall constitute
one and the same instrument.




                                             EXHIBIT G
1190996/LA                                      -1-
                Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 90 of 99




        IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the date set forth below.

             Executed as of this ______ day of ______________, _______.

                                               ASSIGNOR:

                                               WG MONTERREY VENTURE LLC,
                                               a Delaware limited liability company

                                               By:    Garrett Partners IV, LLC
                                                      an Indiana limited liability company,
                                                      its Manager

                                                      By:    ____________________________
                                                             Eric Garrett, Manager

                                               ASSIGNEE:

                                               DORNIN INVESTMENT GROUP, LLC,
                                               a Delaware limited liability company

                                               By:    _________________________________
                                                      Chris Dornin, President




                                              EXHIBIT G
1190996/LA                                       -2-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 91 of 99




                                            EXHIBIT H

                        GENERAL ASSIGNMENT OF INTANGIBLES

        For good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, __________________, having its principal 1051 Greenwood Springs Boulevard,
Suite 101, Greenwood, IN 46143 (“Assignor”), hereby sells, transfers, assigns and sets over unto
______________________________________________________, having its principal office at
___________________________________(“Assignee”), its legal representatives, successors and
assigns, all of Assignor’s right, title and interest in and to: (i) all freely assignable existing
warranties and guaranties (express or implied) relating to the Improvements and the other Property
other than any warranty or guarantee from The Garrett Construction Company, LLC; (ii) all
assignable licenses, permits, certificates of occupancy, approvals, dedications, subdivision maps
or plats, land sale registrations, property reports, conditional use permits, special use permits,
declarations of non-significance, environmental impact statements and entitlements issued,
approved or granted to or for the benefit of Seller or Seller’s predecessors in interest by applicable
governmental authorities or otherwise in effect and which relate to the Property, and including
(without limitation) all assignable development rights and other intangible rights, titles, interests,
privileges and appurtenances owned by Seller or Seller’s predecessors-in-interest as owner of the
Property and in any way related to or used in connection with the Property, (iii) all assignable trade
names, logos, marks, trademarks, service marks, symbols and items of identification relative to the
Property which are owned by Seller, (iv) all assignable licenses, consents, easements, rights of
way and approvals required to make use of utilities and to ensure vehicular and pedestrian ingress
and egress to the Property, and (v) all plans, drawings, specifications, surveys, engineering reports,
and other technical descriptions, if any, relating to the construction of the Improvements and the
other Property in Assignor’s possession or control (collectively, the “Intangibles”).

       Notwithstanding the foregoing, this General Assignment of Intangibles expressly
excluding the “Echelon” trademark, trade name and logo, web domain, and internet address, and
any other trademark, trade name, logo, website, web domain or internet address that includes the
term “Echelon.”

       This General Assignment of Intangibles shall be binding upon and shall inure to the benefit
of Assignor and Assignee and their respective beneficiaries, legal representatives, heirs, successors
and assigns.

       This General Assignment of Intangibles may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same agreement.

        All capitalized terms unless otherwise defined have the same meaning as set forth in that
certain Purchase and Sale Agreement between Assignor and Assignee dated the ___ day of
______________, ______.




                                             EXHIBIT H
1190996/LA                                      -1-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 92 of 99




       IN WITNESS WHEREOF, the parties hereto have executed this General Assignment of
Intangibles this _____ day of _________________, _______.

                                        ASSIGNOR:

                                        WG MONTERREY VENTURE LLC,
                                        a Delaware limited liability company

                                        By:   Garrett Partners IV, LLC
                                              an Indiana limited liability company,
                                              its Manager

                                              By:    ____________________________
                                                     Eric Garrett, Manager

                                        ASSIGNEE:

                                        DORNIN INVESTMENT GROUP, LLC,
                                        a Delaware limited liability company

                                        By:   _________________________________
                                              Chris Dornin, President




                                      EXHIBIT H
1190996/LA                               -2-
               Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 93 of 99




                                          EXHIBIT I

                                FORM OF TENANT NOTICE

(MONTH) (DATE), (YEAR)

___________________

___________________

___________________

             Re:   NOTICE OF CHANGE OF OWNERSHIP

Dear Resident,

Effective (MONTH) (DATE), (YEAR), ____________________________ has sold, assigned,
and conveyed the property, a.k.a. [________________________ Apartments, to
_______________________________, a ___________.

The refundable deposit and/or refundable pet deposit that you paid in conjunction with your leased
apartment home has been transferred to the new ownership for distribution in accordance to the
terms and conditions set forth in your lease agreement. All future rental payments with respect to
your apartment lease agreement should continue to be paid on the 1st of each month directly to and
made payable to __________________________.

Please feel free to contact the management office at ___________________ if you should have
any questions.



Sincerely,




                                            EXHIBIT I
1190996/LA                                     -1-
                  Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 94 of 99




                                                EXHIBIT J

                        FORM OF CERTIFICATE OF NON-FOREIGN STATUS

        Section 1445 of the Internal Revenue Code provides that a transferee of a U.S. real property
interest must withhold tax if the transferor is a foreign person. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property interest by
___________________, a ___________ limited liability company (“Seller”), the undersigned
hereby certifies the following on behalf of the Seller:

             1.      Seller is not a foreign limited partnership as that term is defined in the Internal
                     Revenue Code and Income Tax Regulations);

             2.      Seller’s U.S. employer identification number is _______________; and

             3.      Seller’s address is ____________________________________________.

       Seller understands that this certification may be disclosed to the Internal Revenue Service
by the transferee and that any false statement contained herein could be punished by fine,
imprisonment, or both.

         Under penalties of perjury the undersigned declares that it has examined this certification
and to the best of its knowledge and believe it is true, correct and complete, and it further declares
that it has authority to sign this document on behalf of Seller.

Dated: ____________________, ________

                                                   SELLER:

                                                   WG MONTERREY VENTURE LLC,
                                                   a Delaware limited liability company

                                                   By:    Garrett Partners IV, LLC
                                                          an Indiana limited liability company,
                                                          its Manager

                                                          By:     ____________________________
                                                                  Eric Garrett, Manager




                                                  EXHIBIT J
1190996/LA                                           -1-
            Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 95 of 99




                                    EXHIBIT B

                    FIRST AMENDMENT TO PURCHASE AGREEMENT




                                         23
DEFENDANTS’ ORIGINAL ANSWER AND COUNTERCLAIM

25512837v.11 156571/00001
               Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 96 of 99




                                 FIRST AMENDMENT TO PURCHASE

      This FIRST AMENDMENT TO PURCHASE AGREEMENT (this "First
Amendment") is made and entered into as of January 27, 2020 (the "Effective Date"), by and
between WG MONTERREY VENTURE LLC, a Delaware limited liability company (“Seller”),
and DORNIN INVESTMENT GROUP, LLC, a Delaware limited liability company
(“Purchaser”).

                                                RECITALS

        WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale Agreement
dated as of January 6, 2020 (the "Purchase Agreement"), relating to the sale of that certain real
property located in the City of San Antonio, Texas, as more particularly described in the Purchase
Agreement. Capitalized terms used in this First Amendment and not otherwise defined herein
shall have the meanings ascribed to them in the Purchase Agreement; and

       WHEREAS, Seller and Purchaser desire to amend the Purchase Agreement in certain
respects as set forth herein.

       NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, Seller and Purchaser
hereby agree as follows:

        1.       Purchase Price. Section 2.1 of the Purchase Agreement is hereby amended and
restated in its entirety and replaced with the following:

                     Purchase Price. The purchase price for the Property is Thirty Eight
                     Million and 00/100 Dollars ($38,000,000.00) (the “Purchase
                     Price”).

        2.      Due Diligence Period. Section 4.3 of the Purchase Agreement is hereby amended
and restated in its entirety and replaced with the following:

                     Due Diligence Period Defined. As used in this Agreement, the term
                     “Due Diligence Period” means the period commencing upon the
                     Effective Date and ending at 6:00 p.m. Pacific Time on February
                     10, 2020.

          3.         Reserved.

         4.      Closing. Section 9.1 of the Purchase Agreement is hereby amended and restated
in its entirety and replaced with the following:

                     Time and Place.         The consummation of the transaction
                     contemplated hereby (“Closing”) shall be completed through an
                     escrow with Title Insurer on the date that occurs thirty (30) days
                     following the expiration of the Due Diligence Period) (the “Closing
                     Date”). Notwithstanding the foregoing, Purchaser shall have the


1195691.04/LA
378730-00054/1-28-20/mcn/mcn
               Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 97 of 99




                     right upon written notice to Seller delivered not later than five
                     (5) business days prior to the originally scheduled Closing Date to
                     extend the Closing for one period of fifteen (15) days upon
                     depositing with the Title Insurer the sum of Two Hundred Fifty
                     Thousand and 00/100 Dollars ($250,000.00) (together with all
                     interest earned thereon, the “Extension Deposit”) on or prior to the
                     Closing. The Extension Deposit shall be immediately non-
                     refundable, except as otherwise set forth herein. The Extension
                     Deposit shall apply to the Purchase Price.

          5.         Reserved.

        6.     Service Contracts. This Amendment shall serve as notice to Seller that Purchaser
will not assume any of the Service Contracts, other than the contract for provision of cable,
internet, phone and/or telecommunications services to the Property a copy of which is attached as
Exhibit K to the Purchase Agreement.

          7.         Limited Waiver of Right to Terminate.

                (a)     For the purposes hereof, the “Tax Contingency” shall be deemed to have
been satisfied if, and only if, Seller obtains a final determination from the applicable court/agency
(i.e. Bexar County real property tax appraisal review board, the Texas State office of
Administrative Hearings, or a district court of competent jurisdiction) valuing the Land and
Improvements for the tax year 2019 at an amount equal to or less than $35,000,000 with no more
than $929,788 of taxes due for such period.

                (b)     Purchaser hereby acknowledges that it hereby waives its right to terminate
pursuant to Section 4.6 of the Purchase Agreement; provided, that, for the avoidance of doubt, the
foregoing waiver shall not affect Purchaser’s right to terminate in connection with (i) the failure
of Seller to satisfy the Tax Contingency on or before the expiration of the Due Diligence Period;
or (ii) as provided in Section 3.2 of the Purchase Agreement. Other than as expressly provided
herein, the foregoing waiver shall in no event affect any of the other rights of Purchaser under the
Purchase Agreement.

        8.     Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when taken together will
constitute one and the same instrument. The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signature(s) thereon provided such signature
page is attached to any other counterpart identical thereto except having additional signature pages
executed by other parties to this First Amendment attached thereto.

       9.      Ratification. Seller and Purchaser hereby ratify and confirm all of their obligations
under the Purchase Agreement. Except as set forth in this First Amendment, all of the terms and
provisions of the Purchase Agreement shall remain unmodified and in full force and effect.

       10.    Electronic Signatures. Seller and Purchaser each (i) have agreed to permit the use
of facsimile or other electronic signatures in order to expedite the execution of this First
Amendment, (ii) intends to be bound by its respective facsimile or other electronic signature,


1195691.04/LA
378730-00054/1-28-20/mcn/mcn                         -2-
               Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 98 of 99




(iii) is aware that the other will rely on such facsimile or other electronically transmitted signature,
and (iv) acknowledges such reliance and waives any defenses to the enforcement of this First
Amendment based on the fact that a signature was sent by facsimile or electronic transmission
only.

                               [SIGNATURES APPEAR ON FOLLOWING PAGE]




1195691.04/LA
378730-00054/1-28-20/mcn/mcn                      -3-
             Case 5:20-cv-00533 Document 1-3 Filed 04/29/20 Page 99 of 99




        IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date and year hereinabove written.

                                        SELLER:

                                        WG MONTERREY VENTURE LLC,
                                        a Delaware limited liability company

                                        By:                 ers IV, LLC
                                                             ited liability company,




                                                By:
                                                       Eric Garrett, Manager



                                        PURCHASER:

                                        DORNIN INVESTMENT GROUP, LLC,
                                        a Delaware limited liability company



                                        By:
                                                Chris Domin, President




119569 I. 04/LA
378730-00054/ 1-28-20/mcn/mcn             -4-
